A

Cra

==
A N H Y Uder en Colombia

AGENCIA NACIONAL DE MIDROCARBUROS.

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS
CAMPOS TELLO Y LA JAGUA

Las Partes, a saber:

por una parte, la Agencia Nacional de Hidrocarburos, unidad administrativa especial
adscrita al Ministerio de Minas y Energía, creada por el Decreto Ley 1760 de junio 26
de 2003, con domicilio principal en Bogotá, D.C., (en adelante ANH), representada
por JOSE ARMANDO ZAMORA REYES, mayor de edad, identificado con la cédula
de ciudadanía No. 19.303.017 expedida en Bogotá quien manifiesta: 1. Que en su
calidad de Director General obra en representación de la ANH- 2. Que celebra este
Contrato de acuerdo con lo previsto en el Decreto 1760 de junio 26 de 2003 y de lo
dispuesto por el Consejo Directivo de la ANH, según consta en Actas Nos. 04 y 17
del veintitrés (23) de marzo y veintiuno (21) de diciembre de 2006 respectivamente,
documentos que se adjuntan como Anexo 1.

y por la otra parte

ECOPETROL S.A., entidad descentralizada del orden nacional, organizada por el
Decreto 1760 de de junio 26 de 2003 como Sociedad Pública por Acciones,
vinculada al Ministerio de Minas y Energía, regida por sus Estatutos Sociales que se
encuentran contenidos en la escritura pública número 4832 del 31 de octubre de
2005, modificada por las escrituras públicas No. 4302 del 26 de septiembre del año
2006 y No. 5139 del 16 de noviembre del 2006, todas otorgadas en la Notaría
Segunda del Círculo Notarial de Bogotá, con domicilio principal en Bogotá D.C., (en
adelante ECOPETROL) representada por JAVIER GENARO GUTIERREZ
PEMBERTHY, mayor de edad, ciudadano colombiano, identificado con la cédula de
ciudadanía número 19.168.740 de Bogotá quien manifiesta: 1. Que en su calidad de
Presidente obra en representación de la compañia ECOPETROL S.A. 2. Que para la
celebración del presente Contrato ha sido autorizado por la Junta Directiva de
COPETROL S.A., según consta en el Acta No. 063 del cinco (5) de febrero de
007, tal como consta en documentos que se adjuntan como Anexo 2.

Página 1 de 39
$
La ANH y ECOPETROL se denominan conjuntamente las “Partes”, o la "Parte"
cuando se haga alusión a una de ellas indistintamente.

Se ha suscrito este Contrato de exploración y explotación de hidrocarburos
asociados a los campos Tello y la Jagua (el Contrato), previas las siguientes

CONSIDERACIONES

1. Que en virtud del Decreto Ley 1760 de junio 26 de 2003 la Empresa
Colombiana de Petróleos — ECOPETROL- fue escindida, creándose la Agencia
Nacional de Hidrocarburos y organizándose la nueva estructura de ECOPETROL.

2. Que de conformidad con el artículo 5% del Decreto 1760 citado, y para
fortalecer la función del Estado como titular de los hidrocarburos, se le atribuyó a la
ANH la función pública de administración del recurso petrolero y se la responsabilizó
de recibir directamente los recursos provenientes de los hidrocarburos que
correspondan al Estado. Por ello, se le atribuyó a la ANH la función de administrar
las áreas hidrocarburiferas de la Nación y asignarlas para su exploración y
explotación. En consecuencia, por expreso mandamiento legal, ECOPETROL fue”
separada de la administración de las tierras y su actividad se circunscribió a
actividades comerciales e industriales del sector de los hidrocarburos.

3. Que el numeral 9 del artículo 5% del Decreto 1760 antes mencionado, señala
como función de la ANH administrar y disponer de los bienes muebles e inmuebles
que pasen al Estado por finalización de los contratos de exploración y explotación de
hidrocarburos, o por reversión de concesiones vigentes.

4. Que la Concesión Tello 1161 (en adelante, “La Concesión") revirtió a la Nación
el trece (13) de febrero de 2006, según consta en el Acta de Reversión protocolizada
mediante escritura pública número 0669 del primero (1%) de marzo de 2007, otorgada
por la Notaría 11 de Bogotá D.C.

5. Que habiendo recibido propuestas de ECOPETROL y HOCOL S.A., mediante
comunicación 502613 del siete (7) de julio de 2005 la ANH invitó a ECOPETROL a
administrar y operar los campos de La Concesión (Tello y La Jagua) por considerar
que esta propuesta era la que mejor satisfacía los intereses del Estado.

6. Que ECOPETROL manifestó su interés en administrar y operar el área y los
bienes objeto de la reversión de La Concesión a partir del catorce (14) de febrero de

2006 (DGO-0037).
7. Que el Consejo Directivo de la ANH en sesión ordinaria de fecha veintitrés
(23) de junio de 2005 (Acta No. 036), determinó que debía iniciarse de manera
inmediata la negociación de un convenio interadministrativo con ECOPETROL, para
la operación de los campos de La Concesión que revertiría a la Nación
Que el cinco (5) de septiembre de 2005 la ANH y ECOPETROL suscribieron
n Memorando de Entendimiento con el fin de “continuar las conversaciones

Ñ Página 2 de ze
7
adelantadas por las Partes” y “desarrollar conjuntamente un esquema de negocio
para la operación, por parte de ECOPETROL, de los campos de la Concesión Tello
1161 que reviertan a la Nación el 13 de febrero de 2006”

9. Que en el Memorando de Entendimiento se consagró el acuerdo preliminar de
las Partes respecto de la operación de los campos y la celebración de un eventual
negocio para tal efecto.

10. Que según lo acordado por las Partes, el Memorando de Entendimiento
estaria vigente hasta que se suscribiera el Contrato de Operación o venciera un
plazo de dos (2) meses contados a partir de la fecha de firma del Memorando.

11. Que pese a los esfuerzos realizados por las Partes, transcurridos dos (2)
meses desde la fecha de firma del Memorando de Entendimiento, éstas no habían
llegado a un acuerdo definitivo respecto del negocio a realizar para la operación de
los campos de La Concesión.

12. Que dentro del marco de dicho Memorando de Entendimiento, la ANH y
ECOPETROL suscribieron, el cuatro (4) de noviembre de 2005 y el trece (13) de
febrero de 2006, respectivamente, el Primero y Segundo Acuerdo Previo de
Términos y Condiciones Básicas para la operación de los campos revertidos por La
Concesión.

13. Que a la fecha de suscripción del Segundo Acuerdo Previo de Términos y
Condiciones Básicas (en adelante, el “Segundo Acuerdo”), las partes habían
avanzado en “preacuerdos adicionales” consignados en el Anexo 1 del mismo. No
obstante, ante la inminencia de la reversión de La Concesión teniendo en
consideración los daños irreversibles que la suspensión de la operación en los
campos Tello y La Jagua podría causar en perjuicio de los intereses del Estado y en
desarrollo del principio constitucional de colaboración armónica para el cumplimiento
de los fines estatales, consagrado en el artículo 113 de la Constitución Nacional, la
ANH y ECOPETROL acordaron que ésta actuaría como operador de tales campos
en las condiciones preliminares establecidas en el Anexo 1 hasta que se definieran
los asuntos pendientes del negocio identificados en el considerando décimo tercero
del Segundo Acuerdo, a saber: “i) línea base ambiental, ¡i) información técnica del
área, y iii) valoración de las reservas para estructurar una eventual venta de activos a
favor de ECOPETROL”

14. Que en virtud de lo anterior, Ecopetrol inició la operación de los campos Tello
y La Jagua y para el efecto la ANH le entregó, según Acta de Entrega del Área
Contratada y Activos a ECOPETROL, suscrita el 13 de febrero de 2006, que se
adjunta como Anexo 3 del presente Contrato, la totalidad de los bienes inherentes y
necesarios para la operación, tales como instalaciones, equipos, facilidades de
producción, materiales, y derechos de servidumbre, licencias, concesiones y
permisos recibidos por la ANH como consecuencia de la reversión de La Concesión
ocurrida el 13 de febrero de 2006.

15. Que como consecuencia de lo mencionado en el considerando anterior, en el
egundo Acuerdo la ANH y ECOPETROL ampliaron la vigencia del Memorando de
ntendimiento hasta el trece (13) de agosto de 2006.

Página 3 de 39 d

/
16. Que según consta en el Anexo F del Segundo Acuerdo (Acta de Entrega del
Área Contratada y activos a ECOPETROL S.A. suscrita el trece (13) de febrero de
2006), la ANH entregó a ECOPETROL para la operación, la totalidad de los activos
ubicados en el Área a ser operada por ECOPETROL según se identifican en el
inventario adjunto en dicho Anexo.

17. Que el Consejo Directivo de la ANH, en sesión del veintitrés (23) de marzo de
2006 (Acta No. 04), “impartió autorización a la administración para iniciar la
negociación que tienda a la enajenación a ECOPETROL S.A. de los activos y
derechos de producción provenientes de la Reversión de la Concesión Tello”.

18. Que ECOPETROL recibió la totalidad de la información técnica disponible
asociada al Campo Tello y La Jagua el dos (2) de mayo de 2006, según consta en el
Acta de Entrega de Información del Segundo Acuerdo suscrita entre las Partes el
diez (10) de mayo de 2006.

19. Que en el mes de julio de 2006 la ANH registró en su contabilidad los activos
recibidos en virtud de la reversión de la Concesión Tello, conforme al inventario y
avalúo efectuado por T8F Auditores y Asesores Ltda, firma contratada por la ANH
con el objeto de elaborar el inventario fisico y avalúo de los bienes que HOCOL le
transfirió en virtud la mencionada reversión. -

20. Que las Partes prorrogaron la vigencia del Memorando de Entendimiento y,
en particular, del Anexo 1 del Segundo Acuerdo, mediante el Tercero, Cuarto,
Quinto, Sexto y Séptimo Acuerdo Previo de Términos y Condiciones Básicas
suscritos el veintiséis (26) de julio, treinta (30) de octubre, veinte (20) de noviembre,
quince (15) de diciembre de 2006 y treinta y uno (31) de enero de 2007,
respectivamente. Que mediante el Octavo Acuerdo Previo de términos y condiciones
Básicas, la vigencia del Memorando de Entendimiento y, en particular, del Anexo 1
del Segundo Acuerdo, se extendió hasta el dieciséis (16) de abril de 2007.

21. Que según lo acordado por las Partes en la cláusula 12 del Anexo 1 del
Segundo Acuerdo, el tres (3) de octubre de 2006, ECOPETROL presentó una
primera versión del Programa Inicial de Trabajo respecto del cual se pronunció la
ANH mediante comunicación del dos (2) de noviembre de 2006 identificando algunas
razones por las cuales dicho Programa no se ajustaba a lo indicado en la cláusula
mencionada.

22. Que mediante comunicación del tres (3) de octubre de 2006, ECOPETROL
remitió a la ANH el Proyecto de Producción Incremental de los Campos Tello y la
Jagua. En esta comunicación, ECOPETROL informó, en el numeral 1.3 que las
inversiones incrementales que realizará en el Campo Tello serán “del orden de
15.48MUS$ en la primera fase que contempla los años 2007 y 2008” y que, según
los resultados de la primera fase, ECOPETROL “podrá contemplar unas inversiones
adicionales del orden de los 27.25MUSS$ para la segunda fase que se realizaría entre
los años 2009 y 2010 para un total de 42.73MUS$ en actividades incrementales”.

resentó a la ANH una propuesta de compra de derechos de producción 3P

Página 4 de 39 :

f- Que mediante comunicación del veinte (20) de octubre de 2006, ECOPETROL

(Probadas+Probable+Posible), consistente en el pago del Valor Presente Neto
Esperado (EVPN) de la participación actual de la ANH.

24. Que en documento Anexo a la propuesta indicada en el numeral anterior
(Folio 3, Costos unitarios y costos en millones de dólares), consta que el valor
estimado de las inversiones relacionadas con la Producción Básica es de
16.77MUS$.

25. Que mediante comunicación del once (11) de diciembre de 2006,
ECOPETROL aclaró y complementó el Programa Inicial de Trabajo a que se refiere
el considerando número 21 anterior.

26. Que mediante comunicación del veintiocho (28) de diciembre de 2006,
ECOPETROL envió al Ministerio de Minas y Energia el "Documento Soporte para la
aplicación de la Ley 756 de 2002 al Proyecto de Producción Incremental” con el fin
de surtir el trámite ante el Ministerio para su aprobación. Lo anterior, de conformidad
con la autorización de la ANH a ECOPETROL para surtir este trámite, según lo
previsto en el Decreto 3176 de 2002.

27. Que mediante Resolución No. 124071 del 9 de marzo de 2007, el Ministerio
de Minas y Energía aprobó el Proyecto de Producción Incremental para el Campo
Tello presentado por ECOPETROL.

28. Que con fundamento en los Acuerdos Previos antes mencionados y, en
particular, en el Anexo 1 al Segundo Acuerdo, ECOPETROL ha venido operando los
Campos Tello y La Jagua con el fin de mantener la producción y evitar un cierre de
los campos con el consecuente deterioro de los yacimientos, para lo cual ha incurrido
en una serie de gastos y expensas con cargo a su presupuesto, los cuales han sido
reconocidos en su totalidad por parte de la ANH.

29. Que la ANH ha definido que la Línea Base Ambiental corresponde a la
establecida en los requerimientos hechos por el Ministerio de Ambiente, Vivienda y
Desarrollo Territorial (en adelante MAVDT), a través de la Resolución 165 del 27 de
enero de 2006 y su modificación mediante Resolución 1524 del 31 de julio de 2006,
ambas proferidas en el expediente administrativo 999 de ese Ministerio. El estudio
elaborado por la firma T8F Auditores y Asesores por encargo de la ANH y el
realizado por el Instituto Colombiano de Petróleo ICP solicitado por ECOPETROL,
que fueron enviados al MAVDT por la ANH, servirán de soporte a las Partes para
definir el alcance de cada uno de estos requerimientos, sin perjuicio de que lo
dispuesto en las resoluciones del Ministerio de Ambiente, Vivienda y Desarrollo
Territorial, prevalezca en todo cuanto pueda resultar contradictorio con lo dispuesto
en tales estudios.

30. En el marco del Memorando de Entendimiento, las Partes han concluido que

la mejor opción para los intereses del Estado es la celebración de un contrato de

exploración y explotación de hidrocarburos entre ANH y ECOPETROL asociados a

los Campos Tello y La Jagua y la transferencia de la titularidad de los activos

inherentes y necesarios a dichos campos, a cambio de un Derecho Económico en
inero o en especie a favor de la ANH en los términos y condiciones previstos en
ste Contrato.

> Página 5 de Z
31. Que el artículo 76 de la Ley 80 de 1993 menciona que las entidades estatales
que se dediquen a actividades relacionadas con la exploración y explotación de
recursos no renovables se regirán por la legislación especial que les sea aplicable.
Adicionalmente, menciona este mismo artículo que en los reglamentos internos de
tales entidades se determinará, entre otras, los procedimientos de selección de sus

contratistas.

32. Que la celebración de convenios interadministrativos tiene fundamento en los
artículos 113 y 209 de la Constitución Política donde se consagran los principios de
colaboración y coordinación entre los diferentes órganos del Estado. Por su parte, el
artículo 95 de la Ley 489 de 1998 prevé que las diferentes entidades públicas
“podrán asociarse con el fin de cooperar en el cumplimiento de funciones
administrativas o de prestar conjuntamente servicios que se hallen a su cargo,
mediante la celebración de convenios interadministrativos o la conformación de
personas jurídicas sin ánimo de lucro.”

33. Que para el caso particular de la ANH (entidad estatal según los términos del
artículo 2% de la Ley 80 de 1993), mediante el Acuerdo 035 de 2004 se adoptó el
reglamento especial de contratación. El artículo 8% de este Acuerdo, según fue
modificado por el Acuerdo 33 de 2006, determina que el procedimiento de selección
de contratistas será la invitación pública salvo en los casos allí indicados en los que
la contratación directa será procedente. Una de esas causales de aplicación del
procedimiento exceptivo se refiere a los eventos en los que “se trate de contratos
interadministrativos o de gestión con otras entidades públicas”.

34. Que ECOPETROL es una sociedad pública por acciones y, por lo tanto, una
entidad estatal a la luz de la Ley 80 de 1993 y que, por tanto, se encuentra en
capacidad de suscribir convenios interadministrativos en virtud de las normas

anteriormente citadas.

35. Que en sesión del veintiuno (21) de diciembre de 2006, el Consejo Directivo
de la ANH emitió concepto favorable a los términos bajo los cuales se viene
adelantando la negociación entre las Partes, entendiendo que la ANH transferirá “la
titularidad de activos, pasivos y derechos de producción de los campos Tello y La
Jagua a cambio de una participación de la ANH en la producción”.

36. Que la Junta Directiva de ECOPETROL en su sesión del día cinco (5) de
febrero de 2007 autorizó al Presidente de ECOPETROL la suscripción con la ANH
del presente Contrato.

37. Que la ANH en ejercicio de sus funciones públicas de administración de los
hidrocarburos de propiedad de la Nación y en cumplimiento de las normas
de sguenes citadas, celebra con ECOPETROL, el presente Contrato contenido en

las siguientes cláusulas'

Página 6 Ns
CLÁUSULA PRIMERA - Definiciones

Para efectos de este Contrato, las expresiones enunciadas a continuación tendrán el
significado que aquí se les asigna:

1.1. Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento
de construcciones y la limpieza y restauración ambiental de las áreas donde se
hubieren realizado Operaciones de Exploración o Explotación en virtud de este
Contrato, conforme a la legislación colombiana.

1.2. Actividades Operacionales: Son todas las actividades y operaciones
necesarias para realizar los procesos de extracción, recolección, separación,
tratamiento, inyección para recobro mejorado y almacenamiento hasta el Punto de
Fiscalización y Entrega de la Producción Total del Área Contratada.

1.3. Año: Es el periodo de doce (12) meses consecutivos de acuerdo con el
calendario Gregoriano, contado desde una fecha específica.

1.4. Año Calendario: Es el período de doce meses, comprendido entre el primero
(1?) de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

1.5. Área Contratada: Es la superficie y su proyección en el subsuelo identificada
en la cláusula 11 y alinderada en el Anexo 4, en la cual ECOPETROL está
autorizada, en virtud de este Contrato, para efectuar las Operaciones de Exploración
y Explotación de Hidrocarburos que son objeto del mismo y comprende el Área de
Explotación, definida en el numeral siguiente.

1.6. Área de Explotación: Es la porción del Área Contratada en la cual se localiza
un Campo Comercial, más el margen alrededor del mismo, como se establece en la
Cláusula 15 (numeral 15.3) del Contrato. El área de cada Campo Comercial
comprenderá la envolvente de la proyección vertical en superficie del yacimiento o
yacimientos que lo integran, y que defina el Ministerio de Minas y Energía, de
conformidad con el Decreto 3229 de noviembre 11 de 2003, o con las normas que lo
modifiquen o sustituyan.

1.7. — Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que
consta de cuarenta y dos (42) galones de los Estados Unidos de América, corregidos
a condiciones estándar (una temperatura de sesenta grados Fahrenheit (60? F) y a
una (1) atmósfera de presión absoluta).

1.8. Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de
este Contrato, principalmente en aspectos relacionados con la utilización de métodos
y procesos adecuados para obtener el máximo beneficio económico en la
recuperación final de las reservas, la reducción de las pérdidas, la seguridad
a coo y la protección del medio ambiente, entre otros, en cuanto no contrarien

| la ley colombiana.
Página 7 a
1.9. Campo(s) Comercial(es): Es la porción del Área Contratada en cuyo
subsuelo existen uno o más yacimientos descubiertos que, para efectos de este
Contrato, ECOPETROL ha decidido explotar comercialmente. A la Fecha Efectiva,
hay dos Campos Comerciales dentro del Área Contratada campo Tello y el campo
La Jagua, tal como se describen en el Anexo 4.

1.10. Curva Básica de Producción: Es el pronóstico de producción de
Hidrocarburos de los Campos Comerciales Tello y La Jagua, establecido por el
Ministerio de Minas y Energía, según documento que se adjunta como Anexo 5 de
este Contrato, la cual ha sido definida de acuerdo con el comportamiento de
declinación de los Campos Comerciales Tello y La Jagua bajo las condiciones
actuales.

1.11. Derecho Económico: Es el reconocimiento en dinero o en especie, a
elección de la ANH, equivalente al 50% de la Producción Total (según se define más
adelante) una vez descontadas las regalías y libre de cualquier costo de producción,
que ECOPETROL entregará a la ANH en el Punto de Entrega.

1.12. Declaración de Comercialidad: Es la comunicación escrita de ECOPETROL
a la ANH, mediante la cual declara que el Descubrimiento que ha hecho en el Área
Contratada es un Campo Comercial.

1.13. Descubrimiento: Se entiende que existe yacimiento descubierto de
Hidrocarburos cuando mediante perforación con taladro o con equipo asimilable y las
correspondientes pruebas de fluidos, se logra el hallazgo de la roca en la cual se
encuentran acumulados los Hidrocarburos y que se comporta como unidad
independiente en cuanto a mecanismos de producción. propiedades petro-físicas y
propiedades de fluidos.

1.14. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya
prueba oficial de producción, en el entendido de que esa prueba sea representativa
del yacimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA)
mayor a 7.000 pies cúbicos estándar de gas por cada barril de Hidrocarburos
Líquidos y una composición molar de heptanos (C7+) menor de 4.0%. Se entiende
por RGA la relación entre el volumen de Gas Natural en pies cúbicos por día y el
volumen de Hidrocarburos Líquidos en barriles por día producidos por un pozo y la
composición molar de heptano (C7+) como el porcentaje molar de heptanos y demás
Hidrocarburos de mayor peso molecular. La Relación Gas Aceite (RGA) de un
Descubrimiento que tiene varios yacimientos se determinará con base en el
promedio ponderado de la producción de cada yacimiento y la composición molar de
heptano (C7+) como el promedio aritmético simple.
1.15. Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y
termina a las veinticuatro horas (24:00).
1.16. Desarrollo u Operaciones de Desarrollo. Son las actividades y obras
realizadas por ECOPETROL, que incluyen, sin ser éste un listado taxativo, la
perforación, completamiento y equipamiento de pozos de desarrollo; el diseño,
construcción, instalación y mantenimiento de equipos, tuberías, lineas de
ppransferencia, tanques de almacenamiento, sistemas de levantamiento artificial,

Página 8 de y
sistemas de recuperación primaria y mejorada, sistemas de trasiego, tratamiento,
almacenamiento, entre otros, dentro de cada Campo Comercial en el Área

Contratada.

1.17. Exploración u Operaciones de Exploración: Son todos aquellos estudios,
trabajos y obras que ECOPETROL ejecuta para determinar la existencia y ubicación
de Hidrocarburos en el subsuelo del Bloque Tello, que incluyen pero no están
limitados a métodos geofisicos, geoquimicos, geológicos, cartográficos, y en general,
las actividades de prospección superficial, la perforación de Pozos Exploratorios y
otras operaciones directamente relacionadas con la búsqueda de Hidrocarburos en el
subsuelo de cada Área de Explotación en el Área Contratada.

1.18. Explotación: Comprende el Desarrollo y la Producción.
1.19. Fecha Efectiva: Es el día en que se suscribe el presente Contrato.

1.20. Gas Natural: Es la mezcla de Hidrocarburos en estado gaseoso a
condiciones estándar (una temperatura de sesenta grados Fahrenheit (60? F) y a una
(1) atmósfera de presión absoluta) compuesta por los elementos más volátiles de la
serie parafínica de Hidrocarburos.

1.21. Hidrocarburos: Son todos los compuestos orgánicos constituidos
principalmente por la mezcla natural de carbono e hidrógeno, así como también de
aquellas sustancias que los acompañan o se derivan de ellos.

1.22. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área
Contratada que en condiciones estándar de temperatura y presión (60 grados
Fahrenheit y a una (1) atmósfera de presión absoluta) están en estado líquido en la
cabeza del pozo o en el separador, así como los destilados y condensados que se

extraen del gas.

1.23. Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
moratorio legalmente permitida certificada por la autoridad competente; cuando se
trate de dólares de los Estados Unidos de América, será la tasa principal LIBOR
(London Interbank Borrowing Offered Rate) a tres (3) meses para los depósitos en
dólares, incrementada en cuatro puntos porcentuales (LIBOR más 4%).

1.24. Mes: Periodo contado a partir de cualquier día de un mes calendario y que
termina el día anterior al mismo día del mes calendario siguiente o, si se trata del día
primero, el último día del mes en curso.

1.25. Partes: A la suscripción de este Contrato, la ANH y ECOPETROL.
Posteriormente y, en cualquier tiempo, la ANH de una parte y ECOPETROL y/o sus
cesionarios debidamente aceptados por la ANH, de la otra, quienes obrarán como
titulares para efectos de este Contrato. Cuando la Parte distinta a la ANH esté
conformada por un número plural de empresas, entre ellas designarán a una sola
que actúe como su representante ante la ANH.

cuerdo con la Cláusula 15 de este Contrato, para adelantar la explotación técnica,
| Página 9 de 39

¿acu Plan de Explotación: Es el documento guía preparado por ECOPETROL de

S
eficiente y económica del Área Contratada y, adicionalmente, las actividades de
Explotación comprendidas en el Plan Inicial de Trabajo.

1.27. Plan Inicial de Trabajo: Es el documento presentado por ECOPETROL
según lo acordado por las Partes en la cláusula 12 del Anexo 1 del Segundo Acuerdo
de Términos y Condiciones Básicas, el cual se adjunta como Anexo 6 de este
Contrato.

1.29. Pozo Exploratorio: Es un pozo a ser perforado por ECOPETROL en el Área
Contratada en busca de yacimientos de Hidrocarburos, en un área no probada como
productora de Hidrocarburos, o para encontrar yacimientos adicionales a un
Descubrimiento o para extender los límites de los yacimientos ya descubiertos.

1.30. Producción Total: Es el volumen total de Hidrocarburos obtenidos en el Área
Contratada, fiscalizado y reportado en los formularios establecidos para tal efecto por
el Ministerio de Minas y Energía.

1.31. Producción u Operaciones de Producción: Son todas las operaciones y
actividades realizadas por ECOPETROL en el Área Contratada en relación con los
procesos de extracción, recolección, tratamiento, almacenamiento y trasiego de los
Hidrocarburos hasta el Punto de Fiscalización, incluyendo el Abandono y las demás
operaciones relativas a la obtención de Hidrocarburos.

1.32. Programa de Trabajo: Es la descripción de las actividades y de las
Operaciones de Exploración, y/o Explotación del Área Contratada en los términos de
este Contrato. El Programa de Trabajo incluirá el cronograma conforme al cual
ECOPETROL comenzará y completará las actividades y el presupuesto
correspondiente.

1.33. Punto de Entrega: Inicialmente, es el mismo sitio donde se encuentra el
Punto de Fiscalización. Las Partes podrán acordar un sitio diferente donde
ECOPETROL ponga a disposición de la ANH, la porción de la producción de
Hidrocarburos correspondiente a las regalías establecidas en la Ley y el Derecho
Económico, proveniente del Área Contratada, en las especificaciones mínimas para
la entrada al sistema de transporte que use ECOPETROL, contenidas en la
reglamentación aplicable. A partir del Punto de Entrega el dominio y custodia de tal
porción de los Hidrocarburos producidos pasará a la ANH. En todo caso el Punto de
Entrega no podrá estar ubicado antes del Punto de Fiscalización.

1.34. Punto de Fiscalización: Es el sitio aprobado por el Ministerio de Minas y
Energía, con el objeto de determinar el volumen de Hidrocarburos correspondientes
a las regalías y el volumen de Hidrocarburos de las Partes.

CLÁUSULA SEGUNDA - Objeto

.1. Objeto: La ANH otorga a ECOPETROL el derecho exclusivo para explorar el
y rea Contratada y explotar los Hidrocarburos de propiedad del Estado que allí se

Página 10 e
ls
encuentren y le transfiere la titularidad de los Activos asociados a los Campos Tello y
La Jagua identificados en el inventario que se adjunta en el Anexo 3 del Contrato.

2.2. Alcance: ECOPETROL, en ejercicio del derecho antes mencionado adelantará,
directamente o a través de terceros, las Actividades Operacionales en los Campos
Comerciales Tello y La Jagua de acuerdo con los términos de este Contrato, a su
exclusivo costo y riesgo, proporcionando todos los recursos necesarios para
proyectarlas, prepararlas y llevarlas a cabo.

La ANH le transfiere y entrega a ECOPETROL y ésta recibe, a partir de la Fecha
Efectiva y por el término de duración del contrato, todos los bienes inherentes y
necesarios a estos campos para su explotación, tales como instalaciones, equipos,
facilidades de producción, de conformidad con lo establecido en las cláusulas 4 y 5
de este Contrato.

2.3. Exclusión de derechos sobre otros recursos naturales: Los derechos de que
trata este Contrato se refieren en forma exclusiva a los Hidrocarburos provenientes
de Descubrimientos actuales y futuros que se encuentren dentro del Área Contratada
y, por consiguiente, no se extenderán a algún otro recurso natural que pueda existir
en el Área Contratada, particularmente al gas metano asociado al carbón.

PARÁGRAFO: Las partes acuerdan que las bases de negociación utilizadas en este
Contrato, o en el Anexo 1 de Segundo Acuerdo, podrán ser aplicadas a la
transferencia de otros campos en el territorio nacional. También se podrán aplicar al
intercambio de derechos de producción entre campos de propiedad de cualquiera de

las Partes.

CLÁUSULA TERCERA - Duración

Duración: El término de duración de este Contrato será desde la Fecha Efectiva
hasta el agotamiento económico de los Campos Comerciales o hasta que
ECOPETROL devuelva la totalidad de las áreas, lo que primero suceda.

CLÁUSULA CUARTA - Activos

Activos: De conformidad con lo establecido en la cláusula segunda, los activos de

los campos Tello y La Jagua son: (i) los bienes relacionados en el Anexo 3 del

Contrato que constan en los libros de la ANH, los cuales, por virtud de este Contrato,

se transfieren a ECOPETROL. El valor que ECOPETROL reconoce a la ANH por

dichos bienes se encuentra incluido en el cálculo del Derecho Económico. (ii) los

derechos identificados en los Anexo 7 (servidumbres) y Anexo 8 (licencias y

permisos ambientales (iii) todos los archivos, datos y documentos relacionados con

de Campos Comerciales Tello y La Jagua, en la magnitud que sean transferibles;
lerechos intangibles; derechos bajo garantias hechas por los anteriores propietarios,

A | Página 11 de
fabricantes, vendedores u otras terceras personas Todos los pagos y derechos para
recibir pagos, derivados de las Operaciones de Exploración y Explotación, para
actividades propias o de terceros, en los Campos Comerciales Tello y La Jagua.

Para efectos contables, la ANH descontará de las primeras entregas del Derecho
Económico el valor correspondiente de los activos transferidos a la Fecha Efectiva y

señalados en el numeral (i) anterior.

Transferencia: La ANH transfiere a ECOPETROL libre de cualquier gravamen o
limitación, los activos mencionados en ésta cláusula e indicados en el Anexo 3, en el
estado en que se encuentran en la Fecha Efectiva, y los derechos relacionados en
los Anexos 7 y 8 en los términos y condiciones en que fueron otorgados por sus
propietarios o autoridades competentes. ECOPETROL, por su parte, recibe los
activos en el estado en que se encuentran en la Fecha Efectiva, en los términos y
condiciones en que fueron adquiridos o conferidos, todo ello de conformidad con lo
establecido en este Contrato. En consecuencia, a partir de la Fecha Efectiva, la ANH
no tendrá obligación de realizar reparación, arreglo, complemento, reemplazo o
mejora, ni estará obligada a otorgar garantía alguna ni seguros sobre los activos, de
conformidad con lo establecido en la cláusula 7.

En la Fecha Efectiva todos los activos se encuentran en tenencia de ECOPETROL,
en virtud del Anexo 1 del Segundo Acuerdo.

Teniendo en cuenta que, como consecuencia de lo previsto en el Anexo 1 del
Segundo Acuerdo suscrito dentro del marco del Memorando de Entendimiento,
ECOPETROL se encuentra operando los Campos Comerciales Tello y La Jagua,
ECOPETROL declara que conoce y acepta el estado en que se encuentran los
activos y los Campos Comerciales mencionados. Por ello, no formulará reclamación,
demanda o queja a la ANH por defectos, partes o equipos faltantes, daños,
desperfectos en los mismos o problemas de cualquier índole en su operación y
funcionamiento, carencia de funcionalidades o cualquiera otra deficiencia que
pudiera atribuirse a los activos. A partir de la Fecha Efectiva, ECOPETROL será el
único responsable de adquirir los seguros, asumir las cargas tributarias y obtener
todas las autorizaciones, permisos y licencias relacionadas con los activos
transferidos por la ANH.

CLÁUSULA QUINTA - Procedimiento para Transferencia y Entrega de los
Activos

5.1. Activos relacionados en el numeral (i) de la Cláusula Cuarta: Teniendo en
cuenta que dichos activos se encuentran bajo la tenencia de ECOPETROL, en virtud
de lo dispuesto en el Anexo 1 del Segundo Acuerdo y según consta en Acta de
Entrega en tenencia que se adjunta como Anexo 3 de este Contrato, las Partes
cuerdan que mediante la suscripción de este contrato, la ANH hace entrega de los
dnismos y transfiere su dominio a favor de ECOPETROL.

y | Página 12 de 39
ss
5.2. Servidumbres: La cesión de los derechos de servidumbre se realizará mediante
el otorgamiento de las escrituras públicas según el modelo que se adjuntan como
Anexo 7 del Contrato y su inscripción en la Oficina de Registro de Instrumentos
Públicos que corresponda. ECOPETROL deberá realizar los trámites necesarios
para llevar a cabo la inscripción en la Oficina de Registro de Instrumentos Públicos
correspondiente, dentro de los treinta (30) días hábiles siguientes al otorgamiento de
cada escritura pública.

5.3. Licencias y permisos: Dentro de los treinta (30) días hábiles siguientes a la
fecha de suscripción de este Contrato, la ANH iniciará las gestiones necesarias ante
el antiguo concesionario de La Concesión y ante el Ministerio de Medio Ambiente,
Vivienda y Desarrollo Territorial y ante las demás autoridades con jurisdicción sobre
tales licencias y permisos, para que se cedan a favor de ECOPETROL la totalidad de
licencias y permisos de carácter ambiental y sanitario relacionados con el Área
Contratada, según el listado que se adjunta como Anexo 8, ya sea que se
encuentren en firme o en trámite.

5.4. En cuanto a los vehículos, ECOPETROL adelantará los trámites que se
requieran ante las autoridades de tránsito correspondientes. Estos trámites deberán
realizarse dentro de los treinta (30) días hábiles siguientes a la Fecha Efectiva. Para
el efecto la ANH dispondrá lo necesario para otorgar los documentos, autorizaciones
y firmas que se requiera.

PARÁGRAFO: Las Partes asumirán en porcentajes iguales los costos que
demanden los trámites de que trata esta cláusula.

CLÁUSULA SEXTA — Propiedad y uso de los Activos

6.1. Uso: Los activos relacionados en la cláusula cuarta se destinarán
permanentemente para el desarrollo de este Contrato. Dichos activos junto con los
bienes, instalaciones y equipos adicionales que destine ECOPETROL para las
Operaciones de Explotación, pasarán gratuitamente a ser propiedad de la ANH al
momento de la devolución del Área de Explotación o al momento de la terminación
del Contrato por cualquier causa.

6.2. ECOPETROL transferirá gratuitamente a la ANH, a la terminación del Contrato
por cualquier causa, todos los derechos derivados de contratos bajo la modalidad de
financiamiento de proyectos tales como Leasing, de construcción, Explotación y
reversión de bienes, BOT- ("Build, Operate and Transfer"), BOMT-("Build, Operate,
Maintain and Transfer"), BOOT ("Build, Own, Operate and Transfer"), MOT
("Modernize, Operate and Transfer") y similares, que a la terminación de los mismos
establezcan la obligación de transferir la propiedad de los bienes, equipos e
instalaciones a ECOPETROL, cuando tales contratos hayan sido celebrados para el
desarrollo de la Explotación de la respectiva área.

6.3. Disposición de los Equipos y Bienes concernientes a las Operaciones de
fespitaión ECOPETROL podrá disponer de los bienes o equipos que se localicen

+ Página 13 Es
hasta el Punto de Entrega y que no sean indispensables para mantener las
condiciones de explotación existentes.

CLÁUSULA SEPTIMA — Responsabilidad de la ANH y ECOPETROL

7.1. La ANH responderá por la transferencia y entrega a ECOPETROL, hibre de
cualquier gravamen o limitación, de los bienes y por la cesión de los derechos de
servidumbre y licencias y permisos que conforman los activos.

7.2. ECOPETROL será únicamente responsable de las obligaciones, daños o
perjuicios derivados de las Actividades Operacionales que haya adelantado como
operador del Área Contratada a partir del 14 de febrero de 2006 o que adelante en
desarrollo de este Contrato. En consecuencia ECOPETROL asumirá
responsabilidad frente a terceros y autoridades gubernamentales por cualquier
asunto relacionado con los activos, a partir del 14 de febrero de 2006, incluyendo, sin
limitación, acciones judiciales, administrativas o constitucionales, reclamaciones,
demandas o quejas que se formulen en relación con dichas Actividades o con los
activos que tengan como causa situaciones o hechos ocurridos con posterioridad al
14 de febrero de 2006.

PARÁGRAFO PRIMERO: La empresa HOCOL S.A., como titular de La Concesión,
deberá responder, en los términos del Acta de Reversión y de la ley, por todos los
perjuicios que sufran ECOPETROL, la ANH o terceros, derivados de hechos,
acciones u omisiones ocurridas en relación con la operación del Área Contratada y
con anterioridad al 14 de febrero de 2006, o por cualquier daño, pérdida, gasto, o
costo que se produzca con posterioridad a dicha fecha, cuya causa sean hechos,
acciones u omisiones de HOCOL S.A. en relación con la operación en el Área
Contratada que antes de la fecha indicada se encontraba bajo La Concesión.

PARÁGRAFO SEGUNDO: Como consecuencia de lo establecido en esta cláusula,
ECOPETROL se obliga a abstenerse de presentar, impulsar, promover o coadyuvar
acciones arbitrales, judiciales, administrativas o constitucionales, reclamaciones,
demandas, quejas, inconformidades o constituirse en parte civil contra la ANH
respecto de asuntos relacionados con los activos transferidos por medio de este
Contrato, salvo que los activos transferidos tengan gravamen o limitación que no
haya sido informada por la ANH a ECOPETROL en la fecha Efectiva sin observar el
deber de obrar de buena fe exenta de culpa en este Contrato.

CLAUSULA OCTAVA - Indemnidades

8.1. ECOPETROL mantendrá indemne a la ANH respecto de cualquier acción,
reclamación, demanda o queja que se formule por parte de sus contratistas,
ubcontratistas o terceros respecto de los Activos, por hechos, acciones u omisiones
le ECOPETROL en desarrollo de las actividades de exploración y explotación en el

y Página 14 Es

dd
Área Contratada, que ocurran con posterioridad al 13 de febrero de 2006 de
conformidad con lo establecido en este Contrato. En esa medida, cualquier proceso
judicial o administrativo relacionado con o derivado de los Activos, deberá ser
atendido exclusivamente por ECOPETROL, sin que la ANH resulte afectada por la
decisión que se tome en los mismos. En caso que la ANH sea citada o involucrada
como parte o tercero a un proceso judicial o administrativo en que se reclamen
prestaciones relacionadas con o derivadas de los Activos, tendrá la ANH derecho a
citar en el mismo proceso a ECOPETROL para que responda por cualquier acción
judicial, administrativa o constitucional, reclamación, demanda o queja, por hechos,
acciones u omisiones posteriores al 13 de febrero de 2006, en los términos de la
cláusula séptima y, en todo caso, para que reembolse a la ANH cualquier costo en
que haya incurrido, así como los pagos que deba hacer en virtud de condenas que
se impongan en esos procesos, salvo que la condena provenga del incumplimiento
de obrar de buena fe exenta de culpa en este Contrato.

8.2. ECOPETROL mantendrá indemne civil, administrativa y patrimonialmente a la
ANH ante cualquier acción judicial, administrativa o constitucional, reclamación,
demanda o queja, que se presente por el deterioro al medio ambiente o a los
recursos naturales causados por hechos acciones u omisiones de ECOPETROL en
desarrollo de las Actividades de Exploración y Explotación en el Área Contratada y
posteriores al 13 de febrero de 2006, de acuerdo con lo establecido en la cláusula 7
de este Contrato. Igualmente, la ANH no será responsable civil, administrativa ni
patrimonialmente por los posibles perjuicios o afectación de bienes de terceros
derivados de actuaciones u omisiones de ECOPETROL que hayan tenido lugar con
posterioridad al 13 de febrero de 2006.

8.3.En caso que ECOPETROL sea citado o vinculado como parte o tercero a un
proceso judicial o administrativo, en que se reclamen daños o perjuicios derivados de
hechos, acciones u omisiones relacionados, entre otros, con los Activos o deterioro al
medio ambiente o a los recursos naturales, ocurridos directa o indirectamente por la
operación del Área Contratada con anterioridad al 14 de febrero de 2006, o por
cualquier daño, pérdida, gasto o costo que se produzca con posterioridad a dicha
fecha, cuya causa sean hechos, acciones u omisiones de HOCOL S.A. como titular
de La Concesión en relación con la operación del Área Contratada con anterioridad
a dicha fecha, o por cualquier acción o reclamación de terceros relacionados con
daños, costos o pérdidas sufridas por éstos y ocasionadas por causas ocurridas con
anterioridad al 14 de febrero de 2006, ECOPETROL solicitará la vinculación de
HOCOL S.A. como concesionario de La Concesión, para que responda por tales
acciones judiciales, administrativas o constitucionales, reclamación, demanda o
queja, y la ANH coadyuvará los trámites y diligencias que adelante ECOPETROL
para que en conjunto diseñen la estrategia de defensa que mejor convenga a los
d intereses del Estado.

7

Página 15 de 39

ó
CLÁUSULA NOVENA - Impuestos

ECOPETROL será responsable por el pago de impuestos, tasas y contribuciones
relacionadas con los Activos desde la Fecha Efectiva

CLÁUSULA DECIMA -— Derecho Económico

10.1. Derecho Económico: En virtud de este Contrato, ECOPETROL entregará
mensualmente a la ANH un porcentaje del 50% de la Producción Total del Área
Contratada, una vez descontadas las regalías y libre de cualquier costo relacionado
con las inversiones o las Actividades Operacionales adelantadas por ECOPETROL
en el Área Contratada. Dicho Derecho Económico, se entregará en dinero o en
especie, según lo indique la ANH.

10.2. Entrega del Derecho Económico: Dentro de los primeros quince (15) días
calendario de cada mes, ECOPETROL enviará a la ANH un reporte detallado de las
cantidades de hidrocarburos obtenidos y entregados durante el mes inmediatamente
anterior. Dentro de los cinco (5) días calendario siguientes a la recepción de tales
reportes, ECOPETROL entregará a la ANH el Derecho Económico en el Punto de
Entrega cuando aquél fuera en especie.

Si la ANH solicita el Derecho Económico en dinero, ECOPETROL entregará la
cantidad correspondiente al precio por barril que para dicha entrega convengan las
Partes.

10.3. Calidad: La calidad del crudo que ECOPETROL debe entregar a la ANH,
tendrá las especificaciones mínimas que se indican a continuación:

BSW % en vol. | SAL |
Máximo Lb/1000Bis H

Máximo |
0.5 20.0

10.4. El contenido de agua y sedimento, BSW, será determinado por los métodos
ASTM-D4377 “Agua en productos petrolíferos y materiales bituminosos por Karl
Fisher”, última revisión y ASTM-D473 “Sedimentos en crudo y combustóleo por
extracción”, última revisión. Para el contenido de agua y sedimentos en el crudo se
aceptarán como valores máximos individuales. 0.49% en volumen para el agua y
0.01% en volumen para los sedimentos.

10.5. El contenido de sal será determinado por el método ASTM-D3230 “sales en
rudos (método electrométrico)”, última revisión
Página 16 de 39

pr
10.6. Inspección y Medida: La determinación de los parámetros de calidad se hará
en el Punto de Fiscalización, y se realizará siguiendo los procedimientos operativos
que establezcan las partes en Acta que deberán suscribir antes de iniciarse la
ejecución del Contrato, en los términos del modelo de Acta que se adjunta como
Anexo 9.

PARÁGRAFO PRIMERO: ECOPETROL entregará los Hidrocarburos
correspondientes al Derecho Económico y a las regalías con los contenidos de BSW
y Sal dentro de los parámetros acordados.

PARÁGRAFO SEGUNDO: Este Contrato no genera una obligación a cargo de la
ANH de comercializar a través de ECOPETROL los hidrocarburos recibidos como
Derecho Económico en especie ni como regalías. En el evento en que la ANH decida
vender éstos hidrocarburos a ECOPETROL, las Partes negociarán los términos y
condiciones de cada venta.

10.7. El reconocimiento y entrega que ECOPETROL hará a la ANH del Derecho
Económico de que trata esta cláusula, no implica asociación, ni cuentas en
participación, ni sociedad entre las Partes. ECOPETROL será el único y exclusivo
responsable de las Actividades de Exploración y Actividades Operacionales de este

Contrato.”

CLÁUSULA DÉCIMA PRIMERA - Área Contratada

11.1. Extensión: El Área Contratada está descrita en extensión y localización en el
Anexo 4, que forma parte de este Contrato.

11.2. Restricciones: En el caso de que una porción del Área Contratada se extienda
a áreas comprendidas dentro del Sistema de Parques Nacionales Naturales u otras
zonas reservadas, excluidas o restringidas, delimitadas geográficamente por la
autoridad correspondiente, o cuando sobre el Área Contratada se extiendan zonas
con las mismas características anteriormente señaladas, ECOPETROL se obliga a
acatar las condiciones que respecto de tales áreas impongan las autoridades
competentes. La ANH no asumirá responsabilidad alguna a este respecto.

Toda vez que la ANH conozca de una pretensión de propiedad privada de los
Hidrocarburos del subsuelo dentro del Área Contratada, le dará el trámite que
corresponda de conformidad con las disposiciones legales.

PARÁGRAFO: Previa aprobación del Consejo Directivo de la ANH, ésta reservará,
durante un término de seis (6) meses contados a partir de la Fecha Efectiva, el área
resultante de la diferencia entre aquella recibida por ECOPETROL según consta en
Acta de Entrega del 13 de febrero de 2006 (Anexo 3) para su operación y el Área
Contratada, para que no quede incluida durante ese lapso como Área Libre o
Liberada en los términos del Acuerdo 008 de 2004. Dentro del plazo mencionado,
ECOPETROL podrá presentar una oferta para celebrar un contrato de exploración y
dproducción de acuerdo con el modelo de contrato ESP que se encuentre vigente al

J Página 17 de $
momento de la presentación de la oferta, la cual se someterá a los trámites previstos
en los reglamentos de contratación de la ANH

11.3. Devoluciones Voluntarias: En cualquier momento ECOPETROL podrá hacer
devoluciones parciales del Área Contratada siempre y cuando no se afecte el
cumplimiento de las obligaciones contraídas en virtud de este Contrato.

11.4. Devolución de Áreas en Exploración, de Evaluación y de Explotación:
ECOPETROL devolverá las áreas en Exploración, de Evaluación y Explotación en
todos los casos previstos en este Contrato.

11.5. Restauración de las áreas devueltas: ECOPETROL realizará todas las
actividades de Abandono necesarias y restaurará las áreas devueltas conforme a lo
dispuesto en la legislación colombiana y en este Contrato.

11.6. Delineación de las áreas devueltas: Las áreas devueltas por ECOPETROL
comprenderán el menor número posible de bloques rectangulares contiguos
limitados por líneas en dirección norte-sur y este-oeste, siguiendo una rejilla similar a
la formada por las planchas cartográficas del Instituto Geográfico “Agustin Codazzi"
con coordenadas referidas al datum MAGNA-SIRGAS.

11.7. Formalización de devoluciones de áreas: Cualquier devolución de áreas que
realizare ECOPETROL en desarrollo de este Contrato, se formalizará mediante acta
firmada por las Partes.

CLÁUSULA DÉCIMA SEGUNDA - Plan Inicial de Trabajo

12.1. ECOPETROL se obliga a ejecutar la inversión mínima de la fase 1 del Plan
Inicial de Trabajo descrita en el Anexo 6 durante los dos siguientes Años Calendario
contados a partir de la Fecha Efectiva. Las actividades correspondientes a dicha fase
podrán ser modificadas en exceso o en defecto, dependiendo de las condiciones de
orden técnico, económico, legal, social o político que se presenten en desarrollo de la
fase 1 de conformidad con lo previsto en el Plan Inicial de Trabajo.

12.2. Realizadas las Actividades de Inversión de la Fase | y las inversiones
correspondientes a la Curva Básica de Producción durante el mismo periodo,
ECOPETROL informará a la ANH sobre los resultados de las mismas dentro de los
treinta (30) días siguientes a la terminación de la Fase l, a fin de determinar si
realizará las inversiones correspondientes a la Fase ll. Si los resultados de las
inversiones muestran una producción incremental igual o superior a los pronósticos
que las Partes tomaron en consideración para el cálculo del Derecho Económico, y
garanticen una viabilidad económica para su explotación, ECOPETROL deberá
proceder a realizar las inversiones para la Fase Il. En caso contrario, ECOPETROL
podrá renunciar al Contrato en los términos de la cláusula 32.

Página 18 >
0/4
CLÁUSULA DÉCIMA TERCERA - Explotación para Nuevos Descubrimientos

13.1. Explotación: La Explotación se predica separadamente respecto de cada Área
de Explotación y, por lo tanto, todas las menciones a la duración, extensión o
terminación de la Explotación se refieren a cada Área de Explotación en particular.

13.2. Terminación voluntaria y parcial de la Explotación: En cualquier momento
durante la Explotación ECOPETROL podrá dar por terminado este Contrato respecto
de una parte del Área de Explotación, es decir, al área correspondiente a uno de los
Campos Comerciales. Para estos efectos, ECOPETROL informará por escrito a la
ANH con una anticipación no inferior a tres (3) meses, sin perjuicio del cumplimiento
de las demás obligaciones.

13.3. Efectos de la terminación parcial de la Explotación: Cuando por cualquier
causa terminen los derechos y obligaciones operativas respecto del Área de
Explotación, en todo o en parte, ECOPETROL dejará en buen estado los pozos que
en tal época sean productivos y las construcciones y otras propiedades inmuebles,
todo lo cual pasará gratuitamente a la ANH con las servidumbres y bienes adquiridos
para beneficio de la explotación de los Campos Comerciales contenidos en la
respectiva Área de Explotación hasta el Punto de Fiscalización, aunque tales bienes
se encuentren fuera del Área Contratada. _Respecto de los bienes muebles
destinados exclusivamente al servicio de esa Área de Explotación, si la terminación
tiene lugar antes de ocurrir el agotamiento económico de los Campos Comerciales
contenidos dentro del Área de Explotación, ECOPETROL tendrá la obligación de
ofrecérselos en venta por su valor en libros a la ANH. Si en el término de tres (3)
meses, contados a partir de la fecha del ofrecimiento, la ANH no hubiere respondido
afirmativamente, ECOPETROL podrá disponer de ellos libremente. A la terminación
del Contrato, tales bienes pasarán gratuitamente a la ANH. Cualquier desacuerdo
respecto de la naturaleza y la destinación de los bienes será sometido al
procedimiento señalado en la cláusula 31. Así mismo, ECOPETROL queda obligado
a ceder a la ANH o a quien ella indique la Licencia Ambiental y los recursos
económicos necesarios para atender las obligaciones de Abandono para los Campos
Comerciales para los cuales termina este Contrato. La aplicación de esta cláusula no
implicará una sustitución patronal entre ECOPETROL y la ANH.

CLÁUSULA DÉCIMA CUARTA - Descubrimiento y Comercialidad

14.1. Aviso de Descubrimiento: En adición a la Explotación de los Campos
Comerciales, ECOPETROL realizará actividades de exploración- en el Área
Contratada. En cualquier momento dentro de los cuatro (4) meses siguientes a la
finalización de la perforación de cualquier Pozo Exploratorio cuyos resultados
indiquen que se ha producido un Descubrimiento, ECOPETROL deberá informarlo
por escrito a la ANH, acompañando su aviso de un informe técnico que contenga los
resultados de las pruebas realizadas, la descripción de los aspectos geológicos y los

Página 19 de So
análisis efectuados a los fluidos y rocas, en la forma que indique el Ministerio de
Minas y Energía o la autoridad que haga sus veces

14.2. Aviso de Comercialidad: ECOPETROL entregará a la ANH una declaración
escrita que contenga de manera clara y precisa su decisión incondicional de explotar
o no comercialmente ese descubrimiento.

14.3. Renuncia de derechos en caso negativo: Si ECOPETROL no entrega a la
ANH esta declaración en el plazo estipulado, se entenderá que ECOPETROL ha
concluido que el Descubrimiento no es un Campo Comercial. Si la declaración es
negativa o si no hay entrega de declaración, ECOPETROL acepta que no se generó
en su favor derecho alguno y, en consecuencia, renuncia a reclamar derechos sobre

el Descubrimiento.

CLÁUSULA DÉCIMA QUINTA - Plan de Explotación

15.1. Presentación y Contenido: Cuando se descubran nuevos campos en el Área
Contratada, dentro de los tres (3) meses siguientes a la presentación de la
Declaración de Comercialidad de que trata la cláusula anterior, ECOPETROL
entregará a la ANH el Plan de Explotación inicial, que contendrá, como mínimo, la
siguiente información:

15.1.1. El esquema general proyectado para el Desarrollo del Área Contratada, que
incluya una descripción del programa de perforación de pozos de desarrollo, de los
métodos de extracción, de las facilidades respectivas y de los procesos a los cuales
se someterán los fluidos extraídos antes del Punto de Fiscalización.

15.1.2. El pronóstico de producción anual de Hidrocarburos y sus sensibilidades,
utilizando la tasa óptima de producción que permita lograr la máxima recuperación
económica de las reservas.

15.1.3. La identificación de los factores críticos para la ejecución del Plan de
Explotación, tales como aspectos ambientales, sociales, económicos, logísticos y las
opciones para su manejo.

15.1.4. Una propuesta de Punto de Fiscalización para consideración de la ANH.

15.1.5. Una síntesis del programa, métodos y prácticas de Abandono de pozos y el
retiro de las instalaciones de superficie y alternativas consideradas para la provisión
de fondos para el Abandono del Área Contratada y la restauración de la misma.

15.2. Entrega del Plan de Explotación: La ANH dará por recibido el Plan de
Explotación cuando ECOPETROL entregue toda la información antes descrita. Si la
ANH no recibe el Plan de Explotación con la totaldad de la información
anteriormente indicada, podrá, dentro de los treinta (30) días calendario siguientes a
su presentación, requerir el envío de la información faltante y ECOPETROL
dispondrá de treinta (30) días calendario contados desde el recibo del requerimiento
para entregarla. Si la ANH no se pronuncia dentro de los treimta (30) días calendario

y Página 20 de Lz
OA
4

siguientes a la presentación del Plan de Explotación por parte de ECOPETROL, se
entenderá que ha sido aceptado.

15.3. Área de Explotación: El Área de Explotación estará delimitada por un poligono
regular, preferiblemente de cuatro lados, que comprenderá el Campo Comercial o la
porción de éste dentro del Área Contratada, más un margen alrededor del Campo
Comercial no mayor de un (1) kilómetro, siempre que el Área Contratada lo permita.
Como quiera que el área del Campo Comercial contenida en el Área de Explotación
puede variar, el Área de Explotación permanecerá inalterable, salvo lo señalado en el
siguiente numeral.

15.4. Ejecución y Ajustes del Plan de Explotación: ECOPETROL informará
previamente y mediante escrito a la ANH cualquier ajuste sustancial al Plan de
Explotación para el Área Contratada.

PARÁGRAFO: Cuando un yacimiento se extienda por fuera del Área Contratada, la
ANH previa solicitud escrita de ECOPETROL podrá ampliar dicha Área. El Área
Contratada no podrá ampliarse si se presenta alguna de las siguientes situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente Contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de
derechos por parte de la ANH.

c) Que existan restricciones ordenadas por autoridad competente que impidan
adelantar las actividades objeto del Contrato.

15.5. Actualización del Plan de Explotación: ECOPETROL ajustará y presentará
anualmente, durante el mes de marzo de cada año calendario y con sujeción al
procedimiento descrito en el numeral 15.2 de esta cláusula, el Plan de Explotación
para el Área Contratada. Cuando la producción real de Hidrocarburos del año
calendario inmediatamente anterior difiera en más de un quince por ciento (15%) con
respecto al pronóstico de producción anual señalado en el Plan de Explotación para el
Area Contratada ECOPETROL presentará las explicaciones del caso.

CLÁUSULA DÉCIMA SEXTA - Programas de Trabajos de Explotación

16.1. Preparación y presentación: Si cuando se presente el Plan de Explotación a
que se refiere la cláusula anterior faltaren más de seis (6) meses para la terminación
del año calendario en curso, ECOPETROL presentará el primero de los Programas
de Trabajos de Explotación para lo restante de ese año calendario. Para los años
calendario subsiguientes, ECOPETROL presentará el Programa de Trabajos de
Explotación para cada año calendario, en el mes de noviembre del año calendario
inmediatamente anterior.

16.2. Contenido del Programa de Trabajos de Explotación: El Programa de
Trabajos de Explotación para el Área Contratada contendrá, como mínimo.

Página 21 de 39
Y
16.2.1. Una descripción detallada del programa de Operaciones de Desarrollo y de
Producción que ECOPETROL espera realizar durante dicho año, con el respectivo
cronograma, discriminado por proyecto y por trimestre calendario, el cual debe
contemplar también los plazos requeridos para obtener las autorizaciones y permisos
de las autoridades competentes

16.2.2. Un pronóstico de producción mensual del Área Contratada para el año
calendario correspondiente.

16.2.3. Un estimado de los costos (inversiones y gastos) para los cuatro (4) años
calendario siguientes o hasta la terminación del Período de Explotación, lo que sea más
corto.

16.2.4. Los términos y condiciones conforme a los cuales desarrollará los programas
en beneficio de las comunidades en las áreas de influencia del Área Contratada.

16.3. Ejecución y Ajustes: Durante la ejecución del Programa de Trabajos de
Explotación, ECOPETROL podrá efectuar ajustes a dicho programa para el año
calendario en curso. Los ajustes no podrán ser formulados con frecuencia inferior a
tres (3) meses, salvo situaciones de emergencia. ECOPETROL informará
previamente y mediante escrito cualquier ajuste al Programa de Trabajos de

Explotación. -

CLÁUSULA DÉCIMA SÉPTIMA - Conducción de las Operaciones

17.1. Autonomía: ECOPETROL tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica
Exploración del Área Contratada y para la Explotación de los Hidrocarburos que se
encuentren dentro de ésta. ECOPETROL planeará, preparará, realizará y controlará
todas las actividades con sus propios medios y con autonomía técnica y directiva, de
conformidad con la legislación colombiana y observando las Buenas Prácticas de la
Industria del Petróleo. ECOPETROL desarrollará las actividades directamente o a
través de subcontratistas.

17.2. Responsabilidad: ECOPETROL llevará a cabo las operaciones materia de
este Contrato de manera diligente, responsable, eficiente y adecuada técnica y
económicamente. Se asegurará de que todos sus contratistas cumplan los términos
establecidos en este Contrato y en las leyes colombianas. ECOPETROL será el
único responsable por los daños y pérdidas que cause con ocasión de las
actividades y operaciones derivadas de este Contrato, incluso aquellos causados por
sus contratistas, quedando entendido que frente a la ANH en ningún momento será
responsable por errores de criterio, o por pérdidas o daños que no fueren resultado
de culpa grave o dolo. Cuando ECOPETROL subcontrate, las obras y servicios
subcontratados serán ejecutados a su nombre, en razón de lo cual ECOPETROL
mantendrá su responsabilidad directa por todas las obligaciones establecidas en el
subcontrato y derivadas del mismo, de las cuales no podrá exonerarse en razón de
dias subcontrataciones. La ANH no asumirá responsabilidad alguna por daños y

y j Página 22 E
perjuicios causados a terceros por ECOPETROL en desarrollo de las operaciones
objeto de este Contrato, por los contratos o subcontratos, ni aún a título de
solidaridad.

17.3. Obtención de permisos: ECOPETROL está obligado a obtener, por su propia
cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás derechos
procedentes conforme a la ley, necesarios para adelantar las operaciones objeto del
presente Contrato.

17.4. Daños y Pérdidas de los Activos: Todos los costos y gastos necesarios para
remplazar o reparar daños o pérdidas de bienes o equipos necesarios para la
explotación de los Hidrocarburos en el Área Contratada, ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares, y que sean necesarios
para la adecuada operación de los Campos Comerciales, serán a riesgo de
ECOPETROL. ECOPETROL informará a la ANH sobre las pérdidas o daños
sucedidos a la mayor brevedad posible después de ocurrido el hecho.

CLÁUSULA DÉCIMA OCTAVA - Regalías

18.1. Recaudo: ECOPETROL pondrá a disposición de la ANH en el Punto de
Fiscalización el porcentaje de la producción de Hidrocarburos establecido en la ley
correspondiente a las regalías. El recaudo de las regalías se hará en dinero o en
especie según lo determine la autoridad competente. En caso de mora,
ECOPETROL pagará a la ANH la cantidad necesaria para cubrir el monto adeudado
más los intereses moratorios correspondientes y los gastos en que haya incurrido
para lograr el pago.

18.2. Pago de las participaciones: La ANH pagará a las entidades que señale la ley
las participaciones que les correspondan en las regalías y será la única responsable
de dicho pago.

18.3. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en
especie, ECOPETROL entregará a la ANH la cantidad de Hidrocarburos
correspondiente, para lo cual las Partes acordarán el procedimiento para la
programación de entregas y demás aspectos necesarios. En todo caso la ANH
dispondrá de un (1) mes para retirar dicha cantidad. Vencido este término sin que la
ANH haya retirado el volumen correspondiente a las regalías, y si hay disponibilidad
de almacenamiento en las facilidades de ECOPETROL, éste se obliga a almacenar
los Hidrocarburos hasta por tres (3) meses consecutivos, y la ANH le pagará una
tarifa de almacenamiento que, para cada caso, será acordada entre las Partes. Al
término de este último plazo ECOPETROL podrá comercializar tal volumen. de
acuerdo con el siguiente numeral.

PARÁGRAFO: Si no hay disponibilidad de almacenamiento, ECOPETROL podrá
continuar produciendo el campo y disponer del volumen de regalías, acreditando a la

Lan para su entrega posterior, el volumen correspondiente a las regalías que la

y

NH tenía derecho a retirar pero no retiró.

V
Página 23 de 39
18.4. Comercialización del volumen de regalías: Cuando la ANH lo considere
conveniente, y siempre que las disposiciones regulatorias lo permitan, ECOPETROL
comercializará la porción de la producción de Hidrocarburos que corresponde a las
regalías y entregará a la ANH el dinero proveniente de tales ventas. Para este fin, las
Partes convendrán los términos particulares de la comercialización, pero en todo
caso ECOPETROL hará su mejor esfuerzo para comercializar dicha producción al
precio más alto en los mercados disponibles. La ANH reconocerá a ECOPETROL los
costos directos y un margen razonable de comercialización que deberá ser acordado
entre las Partes.

18.5. Recaudo en dinero: Cuando ECOPETROL deba pagar las regalías en dinero,
entregará a la ANH los montos correspondientes en los plazos señalados por la
autoridad competente. En caso de mora, ECOPETROL pagará a la ANH la cantidad
necesaria para cubrir el monto adeudado, los intereses moratorios correspondientes
y los gastos en que haya incurrido la ANH para lograr el pago.

CLÁUSULA DECIMA NOVENA - Medición

19.1. Medición: ECOPETROL llevará a cabo la medición, muestreo y control de
calidad de los Hidrocarburos producidos y mantendrá calibrados los equipos o
instrumentos de medición, conforme a las normas y métodos aceptados por las
Buenas Prácticas de la Industria del Petróleo y a las disposiciones legales y
reglamentarias vigentes, practicando los análisis a que haya lugar y realizando las
correcciones pertinentes para la liquidación de los volúmenes netos de Hidrocarburos
recibidos y entregados a condiciones estándar. ECOPETROL adoptará todas las
acciones necesarias para preservar la integridad, confiabilidad y seguridad de las
instalaciones y los equipos o instrumentos de fiscalización. Además, conservará
durante el término que establecen el Código de Comercio y las demás normas
pertinentes, los registros de calibración periódica de tales equipos o instrumentos y
de las mediciones diarias de la producción y consumo de Hidrocarburos y fluidos en
cada Campo Comercial para revisión de la ANH y de las autoridades competentes.
La ANH tendrá el derecho de inspeccionar los equipos de medición instalados por
ECOPETROL y todas las unidades de medición en general.

19.2. Instalaciones Comunes: Cuando la autoridad competente lo exija
ECOPETROL deberá adoptar un sistema y/o método de medición que permita
determinar la producción proveniente de cada campo, cuando dos o más campos de
producción se sirvan de las mismas instalaciones de desarrollo.

CLÁUSULA VIGÉSIMA - Disponibilidad de la Producción

20.1. Determinación de volúmenes: Los Hidrocarburos producidos, exceptuados
los que hayan sido utilizados en beneficio de las operaciones de este Contrato y los

Página 24 de 39 i
que inevitablemente se desperdicien en estas funciones, serán transportados por
ECOPETROL al Punto de Fiscalización. Los Hidrocarburos serán medidos conforme
al procedimiento señalado en el numeral 19.1 anterior, y basándose en esta
medición, se determinarán los volúmenes de regalías a que se refiere la cláusula 18
y el Derecho Económico indicado en la cláusula 10.

20.2. Disponibilidad: A partir del Punto de Fiscalización, y sin perjuicio de las
disposiciones legales que regulen la materia, ECOPETROL tendrá libertad de vender
en el país, exportar o disponer en cualquier forma de los Hidrocarburos restantes, es
decir, deducidas las regalías y el Derecho Económico.

CLÁUSULA VIGÉSIMA PRIMERA - Gas Natural

21.1. Utilización: ECOPETROL estará obligado a evitar el desperdicio del gas
natural extraído de un campo y, de conformidad con las disposiciones legales y
reglamentarias vigentes sobre la materia, antes del Punto de Fiscalización
correspondiente podrá utilizarlo entre otros como combustible para las operaciones,
como fuente de energía para la máxima recuperación final de las reservas de
Hidrocarburos, o confinarlo en los mismos yacimientos para utilizarlo en estos fines
durante la vigencia del Contrato. Todo sin perjuicio de las quemas que se realicen
dentro del desarrollo de las Buenas Prácticas de la Industria del Petróleo y de
acuerdo con las disposiciones legales y regulatorias vigentes.

21.2. Utilización del Gas Natural asociado: En caso de que ECOPETROL
descubra uno o varios Campos Comerciales con Gas Natural asociado, deberá
presentar a la ANH dentro de los tres (3) años siguientes al inicio de la explotación
de cada Campo Comercial, un proyecto para la utilización del Gas Natural asociado.

CLÁUSULA VIGÉSIMA SEGUNDA - Unificación

Cuando un yacimiento económicamente explotable se extienda en forma continua a
otra u otras áreas por fuera del Área Contratada, ECOPETROL, de acuerdo con la
ANH y con los demás interesados, deberá poner en práctica, previa aprobación de la
autoridad competente, un plan cooperativo de explotación unificado, con sujeción a lo
establecido en la legislación colombiana.

CLÁUSULA VIGÉSIMA TERCERA - Suministro de Información y
Confidencialidad

23.1. Información Técnica: ECOPETROL mantendrá oportuna y permanentemente
informada a la ANH sobre el progreso y resultados de las operaciones. Por
prorsiuiente además de los documentos requeridos en otras cláusulas de este

Página 25 de
Es
Contrato, ECOPETROL entregará a la ANH, a medida que se vaya obteniendo y por
año calendario, toda la información de carácter científico, técnico y ambiental. Esta
información de Exploración y Explotación será entregada a la ANH de acuerdo con el
Manual de Suministro de Información de Exploración y Explotación, vigente al
momento de entrega.

Se excluye de dicha entrega las interpretaciones de los datos primarios de propiedad
intelectual o cientifica de ECOPETROL.

23.2. Confidencialidad de la Información: Las Partes acuerdan que todos los datos
e información producidos, obtenidos o desarrollados como resultado de las
operaciones de este Contrato se consideran estrictamente confidenciales durante los
cinco (5) años calendario siguientes contados a partir de la finalización del año
calendario en el cual se hubieren producido, obtenido o desarrollado; o hasta el
agotamiento del recurso; o al momento de la devolución parcial de área en cuanto a
la información adquirida en las áreas devueltas, lo primero que ocurra. Para las
interpretaciones basadas en los datos obtenidos como resultado de las operaciones
de este Contrato este plazo será de veinte (20) años calendario contados a partir de
la fecha de la obligación de entrega a la ANH; o hasta el agotamiento del recurso o al
momento de la devolución parcial de áreas en cuanto a la información adquirida en
las áreas devueltas, lo primero que ocurra. Esta estipulación no se aplicará a los
datos o información que las Partes deban proporcionar de acuerdo con las
disposiciones legales y reglamentarias vigentes, ni a los que requieran sus filiales,
consultores, contratistas, auditores, asesores legales, entidades financieras y
autoridades competentes con jurisdicción sobre las Partes o sus filiales, o por
normas de cualquier bolsa de valores en la cual las acciones de ECOPETROL o
sociedades vinculadas se encuentren registradas; sin embargo deberá comunicar la
entrega de la información a la otra Parte. Las restricciones a la divulgación de
información no impedirán que ECOPETROL suministre datos o información a
compañías interesadas en una eventual cesión de derechos con relación al Área
Contratada, y siempre que dichas compañías suscriban el correspondiente acuerdo
de confidencialidad que dé cumplimiento a lo estipulado en esta cláusula. La ANH se
compromete a no entregar a terceros dato o información confidencial alguno
obtenidos como resultado de las operaciones adelantadas por ECOPETROL,
excepto cuando sea necesario para cumplir alguna disposición legal aplicable a la
ANH, o en el desarrollo de sus funciones. En los demás casos, la ANH requerirá la
autorización previa de ECOPETROL.

23.3. Propiedad y Uso de la Información: Transcurrido el tiempo de
confidencialidad que determina la cláusula anterior, se entiende que ECOPETROL
transfiere a la ANH todos los derechos sobre tales datos y sus interpretaciones, sin
que por ello ECOPETROL pierda el derecho a utilizar dicha información. Desde este
momento la ANH podrá disponer de esa información libremente. Lo anterior sin
perjuicio de los derechos de ECOPETROL sobre las interpretaciones de que trata el
artículo 4 del Decreto 2288 de 2004.

23.4. Reuniones Informativas: En cualquier momento durante la vigencia de este
contrato la ANH podrá citar a ECOPETROL, a reuniones informativas.

Página 26 de 39

7
23.5. Informe Ejecutivo Semestral: Además de la información a que se refieren
otras cláusulas de este Contrato, el Manual de Suministro de Información y la exigida
por la legislación colombiana, ECOPETROL entregará a la ANH la información
básica y resumida de temas tales como: prospectividad, reservas, producción actual
y pronostico, Operaciones de Exploración o Explotación, ejecutadas y proyectadas
para el año calendario siguiente, personal, seguridad industrial, ambiente y
comunidades, contenido nacional en la contratación, entre otros. El informe del
segundo semestre será el Informe Anual de Operaciones y el programa a ejecutar en
el año calendario siguiente. Estos informes se entregarán dentro de los sesenta (60)
días calendario siguientes al final de cada semestre calendario.

23.6. De la obligación de confidencialidad a que se refiere esta cláusula, se excluye
la totalidad de la información producida y entregada por el antiguo titular de La
Concesión sobre la cual se haya levantado la obligación de confidencialidad.

CLÁUSULA VIGÉSIMA CUARTA - Inspección, Seguimiento y Auditoría

24.1. Visitas al Área Contratada: Durante la vigencia de este Contrato la ANH, a su
riesgo, en cualquier tiempo y por los procedimientos que considere apropiados,
podrá visitar el Área Contratada para inspeccionar y hacer el seguimiento de las
actividades de ECOPETROL y de los subcontratistas, directamente relacionadas con
este Contrato, y asegurarse del cumplimiento del mismo. Así mismo, podrá verificar
la exactitud de la información recibida. Cuando el inspector detecte fallas o
irregularidades cometidas por ECOPETROL, el inspector podrá formular
observaciones que deberán ser respondidas por ECOPETROL, mediante escrito y en
el plazo señalado por la ANH. ECOPETROL a su costo pondrá a disposición del
representante de la ANH las facilidades de transporte, alojamiento, alimentación y
demás servicios en igualdad de condiciones a las suministradas a su propio
personal, de ser necesario.

24.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las
operaciones en el Área Contratada, con el propósito de asegurar que ECOPETROL
esté cumpliendo las obligaciones contraídas bajo los términos de este Contrato y la
legislación colombiana. La ausencia de actividades de inspección y seguimiento por
parte de la ANH de ninguna manera exime a ECOPETROL del cumplimiento de las
obligaciones contraídas en virtud de este Contrato ni implica una reducción de las

mismas.

24.3. Auditoria: La ANH, por su cuenta y riesgo, tendrá el derecho de inspeccionar y
efectuar, cuando lo requiera y a su voluntad, auditorias sobre los libros de
contabilidad y registros contables de ECOPETROL relacionados con este Contrato,
así como sobre el Área Contratada y, particularmente, sobre los Campos
Comerciales Tello y La Jagua. Las auditorias requeridas por la ANH deberán hacerse
pe horario hábil y previo aviso a la otra Parte. Para tal efecto, la ANH:

Página 27 de 39

5
24.3.1. Verificará que las Actividades de Operacionales y las Actividades de
Inversión se realicen acorde con este documento y, en todo caso, de conformidad

con las normas técnicas y legales pertinentes.

24.3.2. Verificará que en desarrollo y ejecución de este documento, ECOPETROL
haya dado cumplimiento a los procedimientos y a las disposiciones ambientales, de
seguridad industrial y de salud ocupacional.

24.3.3. Verificará que los recursos, el capital y la infraestructura y equipos
convenidos sean puestos a disposición de las Actividades de Operación y
Actividades de Inversión de este documento.

24.3.4. Verificará las cantidades de Hidrocarburos correspondientes a la Producción.

24.4. Terminada la auditoria, la ANH entregará a ECOPETROL el informe
correspondiente, quien tendrá un término máximo de seis (6) meses a partir de su
recibo para responder y sustentar las objeciones presentadas. Vencido este término
sin que ECOPETROL haya respondido a la ANH, se considerará que las objeciones
han sido aceptadas y en consecuencia se procederá de conformidad. Las notas u
observaciones de auditoria que no se concilien dentro de los tres (3) meses
siguientes al vencimiento de este plazo se resolverán de conformidad con la cláusula

31 de este Contrato. 7

CLÁUSULA VIGÉSIMA QUINTA - Seguros

25.1. Seguros: ECOPETROL tomará todos los seguros requeridos por la ley
colombiana y aplicará las coberturas de riesgo necesarias de acuerdo con las
Buenas Prácticas de la Industria del Petróleo. Así mismo, exigirá a cada contratista
que desempeñe cualquier trabajo en desarrollo de las Actividades Operacionales, la
obtención y mantenimiento en vigencia de los seguros que considere necesarios. Los
costos que demande la contratación y vigencia de estos seguros son por cuenta y
responsabilidad de ECOPETROL.

25.2. Póliza de Cumplimiento de Obligaciones Laborales: ECOPETROL
constituirá una póliza de seguros que garantice el pago de los salarios, prestaciones
e indemnizaciones y demás acreencias laborales por eventuales condenas judiciales
derivadas de reclamaciones de los trabajadores que haya contratado ECOPETROL
en su condición de único y verdadero empleador de los mismos. La vigencia de la
póliza no será inferior a tres (3) años contados a partir de la fecha de terminación de
este Contrato y el valor asegurado será equivalente al diez por ciento (10%) de la
nómina de ECOPETROL asignada al cumplimiento de este contrato durante el año
anterior a la terminación.

Página 28 de Ke
CLÁUSULA VIGÉSIMA SEXTA - Subcontratistas y Personal

26.1. Subcontratistas: Para llevar a cabo las Actividades Operacionales
ECOPETROL podrá, con observancia de la legislación colombiana, celebrar
contratos, a su propio costo y riesgo, para la obtención de bienes y servicios, en el
país o en el exterior.

26.2. Componente Nacional: ECOPETROL procurará dar preferencia a los
oferentes nacionales de bienes y servicios de origen nacional, en igualdad de
condiciones competitivas de calidad, oportunidad y precio.

26.3. Personal: Para todos los efectos legales, ECOPETROL actúa como único
empleador de los trabajadores que contrate para el desarrollo de las Actividades
Operacionales y, en consecuencia, será responsable de las obligaciones laborales
que surjan de las respectivas relaciones o contratos de trabajo, tales como pago de
salarios y prestaciones sociales, aportes parafiscales, afiliación y pago de
cotizaciones o aportes por concepto de pensiones, salud y riesgos profesionales al
Sistema de Seguridad Social Integral conforme a la ley. ECOPETROL entrenará
adecuada y diligentemente al personal colombiano que se requiera para reemplazar
al personal extranjero. ECOPETROL entrenará adecuada y diligentemente al
personal colombiano que se requiera para reemplazar al personal extranjero que
ECOPETROL considere necesario para la realización de las operaciones de este
contrato. En todo caso, ECOPETROL deberá dar cumplimiento a las disposiciones
legales que señalan la proporción de empleados y obreros nacionales y extranjeros.

CLÁUSULA VIGÉSIMA SÉPTIMA - Garantías

27.1. Objeto de las garantías: ECOPETROL deberá otorgar a favor de la ANH, en
la forma, términos y condiciones previstos en el Contrato, las garantías que aseguren
el cumplimiento y la correcta ejecución de la Inversión Mínima correspondiente a la
fase 1 del Plan Inicial de Trabajo. En ningún caso esta garantía tendrá carácter de
cláusula penal. El valor de la garantía será equivalente al 10% del valor de la
inversión mínima correspondiente a la Fase l, es decir, el valor de la garantía será de
1.54MUS$, nominada en dólares de los Estados Unidos de América y pagadera en
pesos colombianos a la TRM del día del pago.

27.2. Forma de las garantías: ECOPETROL establecerá, a su propio costo, una o
varias cartas de crédito “stand by”, de carácter incondicional e irrevocable pagaderas
a la vista, con un banco o institución financiera legalmente establecidos en Colombia
u otro instrumento u otra institución aceptado previamente por la ANH.

27.3 Entrega de la garantía: ECOPETROL entregará la ANH la garantia de que
trata esta Cláusula, dentro de los treinta (30) días siguientes a la Fecha Efectiva del
Contrato. Si por razones ajenas a la voluntad de ECOPETROL, debidamente
sustentadas, éste no pudiere entregar las garantías a la ANH en el plazo estipulado

Página 29 de A

7
anteriormente, a solicitud de ECOPETROL, la ANH podrá aplazar la fecha de
entrega. La no entrega de la garantía por parte de ECOPETROL dentro de los
términos estipulados, constituirá causal de incumplimiento.

27.4, Vigencia de la garantía: La garantia tendrá una vigencia de dos (2) años y tres
(3) meses más contados a partir de la Fecha Efectiva. En caso de prórroga de la fase
1, la garantía deberá igualmente ser prorrogada o sustituida por otra del mismo valor
y con una vigencia mínima igual al tiempo de la prórroga y tres (3) meses más.

27.5. Rechazo de la garantía: La ANH rechazará la garantía otorgada por
ECOPETROL cuando ésta no cumpla con los requisitos que establezca la ANH.
Esta dispondrá de un (1) mes, a partir de la fecha de recibo, para avisar su rechazo a
ECOPETROL y devolverle la garantía presentada. A partir de dicho aviso,
ECOPETROL tendrá un plazo de ocho (8) dias calendario para corregir la garantía.
Si no se corrige, la garantía devuelta se entenderá como no entregadas para efectos
de lo previsto en el numeral 27.3.

27.6. Efectividad de la garantía: La ANH hará efectiva la garantía siempre que
ECOPETROL incumpla injustificadamente en todo o en parte alguna las obligaciones
garantizadas, sin perjuicio del cumplimiento de las demás obligaciones contraídas.
La ejecución de la garantía no exonera a ECOPETROL de su obligación de
indemnizar los daños y perjuicios que su incumplimiento hubiere ocasionado. La
ANH se reserva el derecho de acudir a los mecanismos de solución de controversias
cuando el valor de la garantía no sea suficiente para cubrir el monto de las

indemnizaciones.
CLAUSULA VIGÉSIMA OCTAVA - Operador

28.1. Sin perjuicio de que pueda ejercer la operación directamente, ECOPETROL
podrá contratar a un tercero para que actúe como operador siempre y cuando
demuestre experiencia, idoneidad y solidez financiera. ECOPETROL será
responsable de todas las acciones y omisiones de su operador como si estuviere
operando directamente.
28.2. En caso de cesión parcial, se indicará cuál de las empresas actuará como
operador. En todo caso, tanto ECOPETROL como los titulares de los derechos de
producción responderán solidaria e ilimitadamente por las operaciones dentro del
Área Contratada así como por el pago del Derecho Económico en los términos de
este Contrato.
28.3. Cuando el operador decida renunciar deberá comunicarlo con una anticipación
no menor de noventa (90) días calendario.
28.4. Cuando el operador sea un tercero y la ANH tenga conocimiento de que ha
asumido conductas negligentes o contrarias a las Buenas Prácticas de la Industria
etrolera en relación con el cumplimiento de las obligaciones objeto de este
ontrato, dará aviso de ello a ECOPETROL, quien dispondrá de un término de
Página 30 de 9/
noventa (90) días calendario contados a partir del requerimiento para adoptar los
correctivos del caso. Si vencido el mencionado término persiste el comportamiento
mencionado, la ANH exigirá a ECOPETROL el cambio de operador.

CLÁUSULA VIGÉSIMA NOVENA - Derechos de Cesión

29.1. Derecho: ECOPETROL tiene derecho a ceder o transferir total o parcialmente
sus intereses, derechos y obligaciones emanados de este Contrato, con la previa
autorización escrita de la ANH, a otra compañía, consorcio o unión temporal, que
tenga la capacidad financiera, la competencia técnica, las habilidades profesionales y
la capacidad jurídica necesarias para actuar en Colombia.

En todos los casos de cesión parcial, el cedente será solidaria e ilimitadamente
responsable con el cesionario del cumplimiento de las obligaciones derivadas de este
Contrato respecto del Área Contratada, especialmente en relación con el Derecho
Económico, y se ajustarán los Puntos de Fiscalización y de Entrega, de ser

necesario.

29.2. Cesión en una porción del Área Contratada: ECOPETROL deberá solicitar
autorización a la ANH para ceder o transferir total o parcialmente sus intereses,
derechos y obligaciones emanados de este Contrato sobre porciones del Área

Contratada.

En estos casos, se ajustará el Punto de Fiscalización y de Entrega de ser necesario.
Así mismo, en la solicitud de aprobación de la cesión de una porción del Área
Contratada, se establecerá cómo quedarán distribuidas las obligaciones entre las
diferentes áreas que resulten de la mencionada cesión y las condiciones de
responsabilidad que perdurarán en relación con la totalidad del área.

Las partes incluirán las modificaciones al Contrato conforme a lo dispuesto en el
numeral anterior y la aprobación previa impartida por la ANH.

29.3. Procedimiento: Para tal efecto ECOPETROL elevará la solicitud escrita a la
ANH, con indicación de los elementos esenciales de la negociación, tales como el
nombre del posible cesionario, la información sobre sus capacidades legal,
financiera, técnica y operacional, el valor de los derechos y obligaciones a ceder, el
alcance de la operación, etc. Dentro de los sesenta (60) días hábiles siguientes al
recibo de la solicitud presentada en forma completa, la ANH ejercerá su facultad
discrecional de analizar la información suministrada por ECOPETROL, luego de lo
cual adoptará su determinación sin que esté obligada a motivarla. La ANH evaluará a
la cesionaria y el negocio jurídico aplicando los mismos criterios y condiciones
exigidos a la industria en general, de conformidad con lo mencionado anteriormente y
podrá requerir el otorgamiento de garantías.

En el caso de que cualquiera de las empresas que llegaren a ser titulares de este
deontrato adelanten procesos de fusión, escisión, absorción o transformación

Página 31 de 47
societaria de otra indole, bastará con informar oportunamente a la ANH, sin perjuicio
de la información que pudieran requerir otras autoridades colombianas.

PARÁGRAFO: Cuando las cesiones se den a favor de compañias que controlan o
dirigen a ECOPETROL, o a una cualquiera de las compañías que la integran o las
filiales o subsidiarias de éstas, o entre compañías que conforman un mismo grupo
económico, si la ANH no da respuesta en el plazo establecido, se entenderá que la

respectiva cesión ha sido autorizada.

29.4. Cuando ECOPETROL haya cedido la totalidad del Contrato, como requisito
previo para autorizar la cesión, la ANH exigirá que el titular, diferente a ECOPETROL
incluya en el Contrato las cláusulas de “Causales de Terminación Unilateral”,
“Terminación por Incumplimiento”, “Procedimiento para Declaración de
Incumplimiento”, “Ejecución y Ajustes de los Programas de Trabajos de Explotación”,
“Seguros”, y la “Cláusula de Caducidad” que se encuentren previstas en los contratos
de exploración y explotación de hidrocarburos ofrecidos por la ANH a la industria en
general al momento de autorizar la cesión.

CLÁUSULA TRIGÉSIMA - Fuerza Mayor y Hechos de Terceros

30.1. Definiciones: Para efectos de este Contrato, Fuerza Mayor es el imprevisto a
que no es posible resistir, como una ley, un acto de autoridad, un naufragio ó un
terremoto, etc.; y, Hecho de Terceros es el irresistible, jurídicamente ajeno a la Parte
que lo alega, como una guerra, un acto malintencionado de terceros, etc. Para
efectos de este Contrato, tanto la Fuerza Mayor como los Hechos de Terceros, se
considerarán eximentes de responsabilidad y suspenderán el cumplimiento de las
obligaciones afectadas por estas circunstancias, siempre y cuando, constituyan una
causa extraña y la Parte que recibe el aviso acepte la irresistibilidad y el carácter de
impedimento del hecho alegado.

30.2. Suspensión: El cumplimiento de las obligaciones de este Contrato, se
suspenderá durante todo el tiempo en que cualquiera de las Partes esté en
imposibilidad de cumplirlas total o parcialmente, por circunstancias constitutivas de
Fuerza Mayor o Hechos Irresistibles de Terceros. Cuando alguna de las Partes se
vea afecta por alguna de tales circunstancias, dará aviso a la otra dentro de los
quince (15) días calendario siguientes, invocando esta cláusula y entregando las
justificaciones apropiadas, especificando las causas que originen su impedimento, la
forma como se afecta el cumplimiento de la obligación correspondiente, el período
estimado de suspensión de las actividades y cualquier otra información que permita
demostrar la ocurrencia del hecho y su irresistibilidad.

30.3. Aceptación: Dentro de los quince (15) días calendario siguientes al recibo del
aviso, la Parte no afectada responderá por escrito aceptando o no la circunstancia
eximente de responsabilidad, y con esta aceptación se suspenderán los plazos para
el cumplimiento de las obligaciones afectadas. En este caso, la suspensión tendrá
lugar a partir del momento en que ocurrió el hecho invocado como causal de

Página 32 de Y
exoneración. Si la Parte no afectada no responde dentro de este plazo, se entenderá
aceptada la ocurrencia de la causal invocada y quedará suspendido el cumplimiento
de la obligación afectada. La suspensión sólo interrumpe el cumplimiento de las
obligaciones afectadas.

30.4. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del
mes siguiente a la desaparición del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los quince (15) días calendario siguientes. La
Parte obligada al cumplimiento de la obligación hará sus mejores esfuerzos para
cumplirla dentro de los términos y condiciones acordados por las Partes.

CLÁUSULA TRIGÉSIMA PRIMERA — Solución de Controversias
entre las Partes

31.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del
Contrato y en relación con el mismo será solucionada por los funcionarios de las
Partes autorizados para el efecto. Si en el término de treinta (30) días calendario
contados a partir del aviso escrito, el desacuerdo aún no se ha resuelto, el asunto
será sometido al más alto ejecutivo de cada una de las Partes residente en
Colombia, a fin de buscar una solución conjunta. Si dentro de los treinta (30) días
calendario siguientes a la fecha en que una de las Partes haya solicitado a la otra el
sometimiento del desacuerdo a los ejecutivos antes mencionados, las Partes llegaren
a un acuerdo o decisión sobre el asunto en cuestión, dentro de los quince (15) días
calendario después de logrado dicho acuerdo o decisión se suscribirá el acuerdo o la
decisión adoptada.

31.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días
los más altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si
dentro de los mencionados quince (15) días no suscribieren el acuerdo o decisión
adoptada, cualquiera de las Partes podrá acudir a los mecanismos previstos en los
numerales 31.2.1., 31.2.2 y 31.2.4, según el caso, de la siguiente manera:

31.2.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno por cada Parte y, el tercero. por los dos
principales expertos y, a falta de acuerdo entre éstos y a petición de cualquiera de
las Partes, dicho tercero será nombrado por la asociación de profesionales del tema
objeto de la controversia o afín a éste, que sea cuerpo técnico consultivo del
Gobierno Nacional y con sede en Bogotá.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de las
Partes. A solicitud de los expertos, las Partes pueden conceder una ampliación del
plazo inicial.

Página 33 de 39

by
b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.
c) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales
por las Partes.

e) El concepto se emitirá por mayoria y será obligatorio para las Partes con los
efectos de una transacción.

31.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados designados
así: uno por cada Parte, y el tercero por los dos principales expertos y, a falta de
acuerdo entre éstos y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la Junta Central de Contadores de Bogotá. Una vez nombrados los
expertos, se procederá de manera similar a lo estipulado en los literales a-e del
numeral anterior.

31.2.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
Partes sobre la calidad técnica, contable o legal de la controversia, ésta se
considerará de tipo legal.

31.2.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado
con el presente Contrato, que no sea un desacuerdo técnico o contable, se resolverá
por medio de arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros
nombrados de común acuerdo por las Partes. Si estas no llegaren a un acuerdo en el
nombramiento de los árbitros, éstos serán designados por la Junta Directiva del
Centro de Arbitraje y Conciliación de la Cámara de Comercio de Bogotá D.C., previa
solicitud presentada por cualquiera de las Partes. En todo caso los árbitros deberán
tener experiencia acreditada de más de cinco (5) años en asuntos propios de la
industria petrolera. El Tribunal deberá aplicar la legislación sustancial colombiana
vigente y su decisión será en derecho. El arbitraje será conducido en idioma
castellano y funcionará en Bogotá con sede en el Centro de Arbitraje y Conciliación
de la Cámara de Comercio de Bogotá, D. C. Las Partes acuerdan que el Tribunal de
Arbitramento que se constituya se sujetará al reglamento del Centro de Arbitraje y
Conciliación de la Cámara de Comercio de Bogotá, al cual deben someterse los
árbitros, las Partes y sus apoderados. Cada Parte asumirá los costos de sus propios
abogados y consultores.

CLÁUSULA TRIGÉSIMA SEGUNDA - Terminación

32.1. Causales de terminación Este Contrato terminará y cesarán los derechos del
titular, en cualquiera de los casos enunciados a continuación:

a) Cuando se dé el agotamiento del recurso en el Área Contratada.
) En cualquier tiempo por mutuo acuerdo entre las Partes.

y Página 34 de Ry
c) Por la declaración de incumplimiento del titular de acuerdo con las causales
establecidas en la cláusula 32.2 y el procedimiento según el 32.3.

d) Por la ocurrencia de alguna de las causales de terminación que ordene la ley.

e) Por devolución de la totalidad del Área Contratada por parte de ECOPETROL,
teniendo en cuenta lo establecido en la cláusula 12.2.

32.2. Causales de Terminación por Incumplimiento: Son causales de terminación

por incumplimiento:

a) Ceder este Contrato, total o parcialmente, sin dar cumplimiento a lo previsto
en la Cláusula 29.

b) Suspender injustificadamente la Explotación, por un término de doce (12)
meses consecutivos en el Área Contratada.

c) Por incumplir grave e injustificadamente cualquier otra obligación contraída
por el titular en virtud y relacionada con el objeto de este Contrato.

32.3. Procedimiento para la Declaración de Incumplimiento: Frente a la
ocurrencia de cualquiera de las causales de incumplimiento, la ANH podrá terminar
_este Contrato después de sesenta (60) días calendario de haber requerido por
escrito al titular indicando la causal invocada para hacer tal declaración, siempre y
cuando ECOPETROL no haya presentado las explicaciones satisfactorias a la ANH
dentro de los veinte (20) días hábiles siguientes a la fecha de recibo del
requerimiento, o no haya corregido la falla en el cumplimiento del Contrato en el
lapso de sesenta (60) días. Si dentro del plazo de veinte (20) días hábiles antes
enunciado, el titular presenta las explicaciones satisfactorias a la ANH y el término
restante para completar el plazo de sesenta (60) días calendario es insuficiente para
cumplir las obligaciones pendientes, la ANH podrá conceder un plazo adicional para
permitir dicho cumplimiento, sin perjuicio de exigir las garantías necesarias para
respaldarlo. Si al cabo de este tiempo aún no se han tomado los correctivos
necesarios, la ANH declarará el incumplimiento y la terminación de este Contrato.

32.4, Obligaciones posteriores: Terminado este Contrato por cualquier causa y en
cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros y las contraídas en este Contrato, en
especial el Abandono. Esto incluye asumir la responsabilidad por pérdidas y daños
resultantes cuando el Contrato haya sido terminado unilateralmente y por causas
imputables al titular, habrá lugar a indemnizaciones y compensaciones de tipo legal.

CLÁUSULA TRIGÉSIMA TERCERA - Medio Ambiente

33.1. ECOPETROL dará especial atención a la protección del medio ambiente y al
cumplimiento de la normatividad aplicable en estas materias. Igualmente, adoptará y
ejecutará planes de contingencia específicos para atender las emergencias y reparar
los daños, de la manera más eficiente y oportuna.

y Página 35 de 14
33.2. ECOPETROL informará semestralmente a la ANH sobre los aspectos
ambientales de las Operaciones que esté adelantando, de la aplicación de los planes
preventivos y de los planes de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos,
autorizaciones, concesiones o licencias, según sea el caso.

En caso de que ECOPETROL desarrolle actividades exploratorias, deberá iniciar
ante el Ministerio del Medio Ambiente, Vivienda y Desarrollo Territorial las
actividades pertinentes para el licenciamiento ambiental a más tardar dentro de los
noventa (90) días calendario siguientes al inicio de la respectiva fase, so pena de
declararse resuelto por incumplimiento el contrato, con indemnización de perjuicios.
33.3. Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, ECOPETROL se abstendrá de
realizarlas mientras no obtenga tales permisos, autorizaciones, concesiones o
licencias, cuando legalmente sea requerido.

33.4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las
licencias ambientales correspondientes u otros requisitos, cuando legalmente sea
requerido, ECOPETROL no podrá iniciar la Explotación.

El incumplimiento de cualquiera de estas obligaciones es causal de terminación por
incumplimiento en los términos de la Cláusula 32.

CLÁUSULA TRIGÉSIMA CUARTA — Abandono

34.1. Mientras ECOPETROL sea el único y exclusivo titular del Contrato, deberá
provisionar contablemente la estimación de los costos de abandono, durante la
vigencia del contrato.

34.2. En caso de cesión parcial, ECOPETROL incluirá en el respectivo contrato,
obligaciones a cargo del cesionario en materia de abandono de pozos e instalaciones
que permitan dar cumplimiento a las obligaciones de seguridad industrial,
ambientales y a las establecidas en este Contrato.

En todo caso, mientras ECOPETROL sea parte del Contrato, será solidaria e
ilimitadamente responsable ante la ANH por las obligaciones ambientales derivadas
del mismo.

34.3. En caso de cesión total, una vez el Consejo Directivo de la ANH apruebe la
cesión, el cesionario se obligará en los términos de la cláusula de abandono que la
ANH prevea en el contrato de exploración y explotación de hidrocarburos que ofrezca
a la industria al momento de la cesión.

CLÁUSULA TRIGÉSIMA QUINTA — Domicilio Contractual y Ley Aplicable

Para todos los fines de este Contrato, las Partes fijan como domicilio la ciudad de
Bogotá, D.C., República de Colombia. Este Contrato se rige en todas sus partes por

Página 36 de A
)

ope ECOPETROL: Carrera 13 No. 36-24. Bogotá, D.C., Colombia.

las leyes colombianas. En el caso en que dentro de la integración del contratista
exista una compañía extranjera o una sucursal de una sociedad extranjera, dicha
compañía renuncia a intentar reclamación diplomática en todo lo tocante a sus
derechos y obligaciones provenientes de este Contrato, excepto en el caso de
denegación de justicia. Se entiende que no habrá denegación de justicia cuando el
titular ha tenido acceso a todos los recursos y medios de acción que proceden
conforme a las leyes colombianas.

CLÁUSULA TRIGÉSIMA SEXTA - Vocería

Sin perjuicio de los derechos que legalmente tenga ECOPETROL derivados de
disposiciones legales o de las cláusulas de este Contrato, la ANH llevará la vocería
de ECOPETROL ante las autoridades Colombianas en lo referente a las actividades
desarrolladas por virtud de este Contrato, siempre que deba hacerlo, y suministrará a
los funcionarios y entidades gubernamentales todos los datos e informes que puedan
requerirse legalmente. ECOPETROL estará obligado a preparar y suministrar a la
ANH los informes correspondientes. Los gastos en que incurra la ANH para atender
cualquier asunto a que se refiere esta cláusula, serán con cargo a ECOPETROL, y
cuando tales gastos excedan de cinco mil dólares de los Estados Unidos de América
(USD $5.000) o su equivalente en moneda colombiana, es necesaria la aprobación
previa de ECOPETROL.

Las Partes declaran, para cualquier relación con terceros, que ni lo establecido en
esta cláusula ni en ninguna otra del Contrato, implica el otorgamiento de un poder
general ni que las Partes hayan constituido sociedad civil o comercial u otra relación
bajo la cual, cualquiera de las Partes pueda ser considerada como solidariamente
responsable por los actos u omisiones de la otra Parte o tener la autoridad o el
mandato que pueda comprometer a la otra Parte en lo que respecta a alguna
obligación. Este Contrato tiene relación con actividades dentro del territorio de la
República de Colombia.

CLÁUSULA TRIGÉSIMA SEPTIMA - Avisos y Comunicaciones

37.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones
entre las Partes serán enviados a los representantes de las Partes, al domicilio
registrado para notificaciones judiciales, que a la fecha de celebración de este
contrato, son:

De la ANH: Calle 99 No. 9 A 54 Torre 3 Oficina 1401. Bogotá, D.C., Colombia.

Página 37 de Ly
37.2. Cambio: Cualquier cambio en la persona del representante o del domicilio
arriba indicado debe ser informado oficialmente a la otra Parte dentro de los cinco (5)
días siguientes a haberse producido.

37.3. Efectividad: Las comunicaciones entre las Partes en relación con este
Contrato se surten al recibo de la Parte a quien fueron dirigidas en los domicilios
arriba indicados y en cualquier caso cuando hayan sido entregados en el domicilio
para notificaciones judiciales registrado en la Cámara de Comercio.

CLÁUSULA TRIGÉSIMA OCTAVA - Comunicados Externos

Cuando ECOPETROL requiera emitir declaraciones públicas, anuncios o
comunicados con respecto a este Contrato sobre información que pueda afectar el
normal desarrollo del mismo, notificará a la ANH con una antelación no inferior a
cuarenta y ocho (48) horas. La responsabilidad derivada de estas declaraciones,
anuncios o comunicaciones será exclusiva de ECOPETROL.

No obstante lo anterior, si ECOPETROL forma parte del titular y por su naturaleza
pública requiere emitir declaraciones públicas, anuncios o comunicados respecto a
este Contrato en un plazo que le impida avisar previamente a la ANH, lo podrá hacer
sin que por ello se vea afectado el cumplimiento de este Contrato.

CLÁUSULA TRIGÉSIMA NOVENA - Idioma

Para todos los efectos y actuaciones relacionadas con este Contrato el idioma oficial
es el castellano.

CLÁUSULA CUADRAGÉSIMA - Anexos

Los siguientes anexos de este Contrato harán parte integral del mismo para todos

sus efectos:

Anexo 1: Documentos que acreditan carácter de Director General de la ANH y

aprobación del Consejo Directivo de la AHN para la suscripción del Contrato.

Anexo 2: Documentos que acreditan Representación Legal ECOPETROL y

Autorización Junta Directiva para suscribir Contrato.

Anexo 3: Acta de Entrega del Área Contratada y Activos del 13 de febrero de 2006.

Inventarios.

Anexo 4: Área Contratada definida por ECOPETROL delimitando los Campos Tello y
a Jagua.

Página 38 de 39

ó
Anexo 5: Curva Básica de Producción establecida por el Ministerio de Minas y
Energía.

Anexo 6: Plan Inicial de Trabajo.

Anexo 7: Listado de servidumbres y modelo minuta de cesión servidumbres.

Anexo 8: Listado de licencias y permisos de carácter ambiental y sanitario
relacionados con los Campos Comerciales.

Anexo 9: Acta Inspección y Medida.

En caso de contradicción entre cualquiera de los Anexos y el texto del Contrato,
prevalecerá el Contrato. En caso de contradicción entre los diferentes Anexos,

prevalecerá el Anexo 6, Plan Inicial de Trabajo.

CLÁUSULA CUADRAGÉSIMA PRIMERA- Perfeccionamiento

El presente Contrato se perfeccionará con la suscripción del mismo por las Partes.

Para constancia, se firma en Bogotá a los trece (13) días del mes de abril del año
dos mil siete (2007).

AGENCIA NACIONAL DE HIDROCARBUROS ECOPETROL S.A.

A

(UNER PEMBERTHY
epreséntante Legal y

r

josé ARMANDO ZAMORA REYES JAVIER GE
Director General vb)

A

Wo

UA

y

Página 39 de 39
